
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

Equifax / IBM Confidential


AGREEMENT

FOR

OPERATIONS SUPPORT SERVICES


This Agreement is entered into as of July 1, 2003 (the "Effective Date"),
between

1.International Business Machines Corporation, a New York corporation ("IBM"),

AND

2.Equifax Inc., a Georgia corporation ("Equifax").

This Agreement supersedes and replaces certain existing agreements between
Equifax (or its Affiliates) and IBM (or its Affiliates), which are listed in
Schedule M (Existing IBM-Equifax Agreements Superseded By This Agreement).

        The Parties agree to the terms and conditions set forth in this
Agreement (which are those set forth in the main body of this Agreement, and the
various Schedules, Exhibits, Attachments, Appendices and Supplements attached to
and referenced in this Agreement) and in each Statement of Work executed by the
Parties referencing this Agreement.

        The Commencement Date of the Services under this Agreement will be
August 7, 2003. This Agreement is subject to ratification by the Equifax Board
of Directors at its meeting to be held August 6, 2003. If such ratification does
not occur, this Agreement shall be void ab initio and of no further force or
effect.

Signed for and on behalf of IBM:

INTERNATIONAL BUSINESS MACHINES CORPORATION    
Signature:
 
/s/ Arthur G. Gopfert
 
     

--------------------------------------------------------------------------------

   


Title:
 
/s/ Global Senior Project Executive (July 31, 2003)
 
     

--------------------------------------------------------------------------------

   


Signed for and on behalf of Equifax:
 
 
EQUIFAX INC.
 
 
Signature:
 
/s/ Owen V. Flynn
 
     

--------------------------------------------------------------------------------

   


Title:
 
/s/ Chief Technology Officer (July 31, 2003)
 
     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Equifax / IBM Confidential


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------


1.
 
PURPOSE/STRUCTURE/TERM OF AGREEMENT
 
1
 
 
1.1
 
Purpose of Agreement
 
1
 
 
1.2
 
Structure of Agreement
 
2
 
 
1.3
 
Term of Agreement
 
3
 
 
1.4
 
Extension of Services
 
3
2.
 
DEFINITIONS
 
4
 
 
2.1
 
Certain Definitions
 
4
 
 
2.2
 
Other Terms
 
13
3.
 
THE SERVICES
 
13
 
 
3.1
 
Obligation to Provide Services
 
13
 
 
3.2
 
Performance
 
14
 
 
3.3
 
Disaster Recovery Services
 
14
 
 
3.4
 
Audits
 
15
 
 
3.5
 
IBM Cooperation with Authorized User Examinations
 
16
 
 
3.6
 
Facilities
 
16
 
 
3.7
 
Security
 
17
 
 
3.8
 
Technology Refresh
 
17
 
 
3.9
 
Machines And Third Party Service Agreements
 
17
 
 
3.10
 
Equifax Owned Software — Existing
 
19
 
 
3.11
 
Third Party Provider Software — Existing
 
19
 
 
3.12
 
New Software Added During the Term
 
19
 
 
3.13
 
Changes to the Software
 
20
 
 
3.14
 
Terms of Acquisition by IBM of Third Party Provider Software
 
21
 
 
3.15
 
Affiliates
 
21
 
 
3.16
 
Viruses
 
21
4.
 
WARRANTIES/REPRESENTATIONS/COVENANTS
 
22
 
 
4.1
 
Work Standards
 
22
 
 
4.2
 
Non-infringement
 
22              


i

--------------------------------------------------------------------------------


 
 
4.3
 
Disabling Code
 
22
 
 
4.4
 
Authorization and Enforceability
 
22
 
 
4.5
 
Maintenance
 
23
 
 
4.6
 
Efficiency and Cost Effectiveness
 
23
 
 
4.7
 
Software Ownership or Use
 
23
 
 
4.8
 
Inducements
 
23
 
 
4.9
 
Disclaimer
 
23
 
 
4.10
 
Legal and Regulatory Compliance
 
25
 
 
4.11
 
Year 2000 Warranty
 
26
 
 
4.12
 
Covenant of Cooperation and Good Faith
 
26
5.
 
TRANSFER, TRANSITION AND TRANSFORMATION
 
26
 
 
5.1
 
Transition/Transformation Plans
 
26
 
 
5.3
 
Resources and Facilities
 
27
6.
 
GOVERNANCE
 
28
 
 
6.1
 
Relationship and Contract Governance Model
 
28
 
 
6.2
 
Meetings
 
29
 
 
6.3
 
Procedures Manual.
 
29
 
 
6.4
 
Change Management Process
 
30
7.
 
IBM Personnel
 
30
 
 
7.1
 
Global Project Executive
 
30
 
 
7.2
 
Replacement of Personnel
 
30
 
 
7.3
 
Key IBM Personnel Positions
 
31
 
 
7.4
 
Retention of Experienced Personnel
 
32
8.
 
RELATIONSHIP PROTOCOLS
 
32
 
 
8.1
 
Annual Updating of Schedules to this Agreement
 
32
 
 
8.2
 
Required Consents
 
33
 
 
8.3
 
Appointment as Attorney In Fact
 
34
 
 
8.4
 
Conflicts of Interests
 
35
 
 
8.5
 
Alternate Providers
 
35
 
 
8.6
 
Use of Subcontractors
 
36              

ii

--------------------------------------------------------------------------------


 
 
8.7
 
Equifax Approvals and Notification
 
37
9.
 
CHARGES
 
37
10.
 
INTELLECTUAL PROPERTY RIGHTS
 
37
 
 
10.1
 
Ownership of Materials
 
38
 
 
10.2
 
Obligations Regarding Materials
 
39
 
 
10.3
 
Authorized Users
 
39
11.
 
CONFIDENTIALITY/DATA SECURITY
 
39
 
 
11.1
 
Confidential Information
 
39
 
 
11.2
 
Obligations
 
40
 
 
11.3
 
Exclusions
 
41
 
 
11.4
 
Loss of Company Information
 
41
 
 
11.5
 
Limitation
 
42
 
 
11.6
 
Equifax Data
 
42
 
 
11.7
 
Data Privacy
 
42
12.
 
TERMINATION
 
43
 
 
12.1
 
Termination By Equifax
 
43
 
 
12.2
 
Termination by IBM
 
44
 
 
12.3
 
Services Transfer Assistance
 
44
 
 
12.4
 
Equitable Remedies
 
45
 
 
12.5
 
Other Rights Upon Termination
 
45
 
 
12.6
 
Effect of Termination/Survival of Selected Provisions
 
47
 
 
12.7
 
Savings Clause
 
47
13.
 
LIABILITY
 
47
 
 
13.1
 
Liability Caps
 
47
 
 
13.2
 
*
 
48
 
 
13.3
 
Direct Damages and Cover Charges
 
48
 
 
13.4
 
Dependencies
 
48
 
 
13.5
 
Remedies
 
48

--------------------------------------------------------------------------------

*Omitted pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act").

iii

--------------------------------------------------------------------------------

14.   INDEMNITIES   49
 
 
14.1
 
Indemnity by IBM
 
49
 
 
14.2
 
Indemnity by Equifax
 
50
 
 
14.3
 
Employment Actions
 
52
 
 
14.4
 
Exclusive Remedy
 
52
 
 
14.5
 
Infringement
 
52
 
 
14.6
 
Indemnification Procedures
 
52
 
 
14.7
 
Limitation
 
53
15.
 
INSURANCE AND RISK OF LOSS
 
53
 
 
15.1
 
IBM Insurance
 
53
 
 
15.2
 
Risk of Property Loss
 
54
 
 
15.3
 
Mutual Waiver of Subrogation
 
54
16.
 
DISPUTE RESOLUTION
 
55
 
 
16.1
 
Dispute Resolution Procedures
 
55
 
 
16.2
 
Continued Performance
 
56
17.
 
GENERAL
 
56
 
 
17.1
 
Relationship of Parties
 
56
 
 
17.2
 
Entire Agreement, Updates, Amendments and Modifications
 
57
 
 
17.3
 
Force Majeure
 
57
 
 
17.4
 
Waiver
 
58
 
 
17.5
 
Severability
 
58
 
 
17.6
 
Counterparts
 
58
 
 
17.7
 
Governing Law
 
58
 
 
17.8
 
Binding Nature and Assignment
 
59
 
 
17.9
 
Notices
 
59
 
 
17.10
 
No Third Party Beneficiaries
 
60
 
 
17.11
 
Other Documents
 
60
 
 
17.12
 
Consents and Approvals
 
60
 
 
17.13
 
Headings
 
60
 
 
17.14
 
Remarketing
 
60
 
 
17.15
 
Commencement of Actions
 
61              

iv

--------------------------------------------------------------------------------


 
 
17.16
 
IBM Logo Products Warranties
 
61
 
 
17.17
 
Local Enabling Agreements
 
61

v

--------------------------------------------------------------------------------

ATTACHMENTS**

Form of Local Enabling Agreement

Schedule

  Title


A
 
Services
B
 
Service Levels
C
 
Charges
D
 
Human Resources
E
 
Equipment
F
 
Software
G
 
Third Party Agreements
H
 
Facilities
I
 
Transition/Transformation
J
 
IT Management Process Improvement Program
K
 
Operational Reports
L
 
Governance
M
 
Existing IBM-Equifax Agreements Superseded By The Agreement
N
 
Projects
O
 
Services Transfer Assistance
P
 
Data Protection
Q
 
Country-Specific Regulatory and Legal Requirements
R
 
Listed Subcontractors
S
 
Disaster Recovery Services
T
 
Security Procedures

--------------------------------------------------------------------------------

**Copies of the above attachments will be provided to the Commission upon
request.

vi

--------------------------------------------------------------------------------

       Equifax / IBM Confidential

1.     PURPOSE/STRUCTURE/TERM OF AGREEMENT

1.1    Purpose of Agreement

(a) IBM is a provider of a broad range of operations support services for
financial services companies including, without limitation, information
technology, information management, communications and related services, and is
experienced and skilled in the administration, management, provision and
performance of such services and the business functions, responsibilities and
tasks attendant with such services. IBM desires (i) to continue to provide
certain of these operations support services to the Equifax Group for the
Equifax Business, and to continue to perform and assume the functions,
responsibilities and tasks attendant with such operations support services as
currently performed by IBM for the Equifax Business and the Equifax Group; and
(ii) to provide additional quantities and elements of these and other operations
support services to the Equifax Group for the Equifax Business and to perform
and assume the functions, responsibilities and tasks attendant with such
operations support services as currently performed by the Equifax Group or as
envisioned to be required for the Equifax Business and the Equifax Group, all as
specifically set forth in this Agreement. Equifax desires that such operations
support services for the Equifax Business and the Equifax Group and the
attendant functions, responsibilities and tasks, be performed and assumed by
IBM. This Agreement documents the terms and conditions under which (i) the
Equifax Group will obtain such operations support services from IBM and (ii) IBM
will administer, manage, support, provide and perform such services and the
functions, responsibilities and tasks attendant with such services, for the
Equifax Group.

(b) Subject to Section 1.1(d), the Parties have identified goals and objectives
that they intend that IBM's performance pursuant to this Agreement will assist
the Parties to achieve. These goals and objectives include the following:

(i)    Realigning of the scope of IBM's services with Equifax Group's business
needs;

(ii)    Providing world class service delivery based on industry best practices
and standards, specifically aimed at improving information technology
productivity and reliability, and speed to market of new products;

(iii)    Achieving significant cost savings, beginning in 2003, and continuing
from year to year, enabling resources to be redirected from maintaining legacy
systems to new growth initiatives, including the development of new products;

(iv)    Providing pricing structures that give Equifax Group better visibility
into and control over its total life-cycle spending for information technology
systems and platforms;

(v)    A commitment by IBM to maintaining the technological currency of the
information technology systems and resources used to perform the Services;

(vi)    Providing market competitive pricing throughout the Term of this
Agreement;

(vii)    Establishing a global relationship and Agreement governance structure
that shall facilitate the use of consistent approaches and processes across all
the countries in which Equifax Group operates;

(viii)    Achieving seamless service across the U.S., Canada and Europe that
leverages IBM competency centers;

1

--------------------------------------------------------------------------------


(ix)    Establishing a single, integrated delivery model across geographies that
minimizes the number touch-points between IBM and Equifax Group and eliminates
the need for Equifax Group to function as an integrator;

(x)    Delivering a solution that places risk on the Party in the best position
to manage and control the risk;

(xi)    Providing value-added strategic thought, vision and leadership from IBM;

(xii)    Providing an opportunity to transition the Services back to the Equifax
Group or to another service provider from IBM with minimal disruption;

(xiii)    Delivering a solution that will enable IBM to be successful;

(xiv)    Securing favorable rates for current and additional resource
consumption and for reductions in resource consumption and increasing
flexibility regarding resources chargeable and available to the Equifax Group
and committed by IBM to the Equifax Group;

(xv)    Enhancing the current functionality of the Equifax Group's processes,
systems and service levels covered under this Agreement;

(xvi)    Proactively defining and proposing cost-effective solutions to improve
the efficiency and functionality of the information management systems
operations of the Equifax Group in support of the Equifax Business;

(xvii)    Ensuring the efficiency, stability and security of existing and future
processes, systems and service levels; and

(xviii)    Evolving the support services, processes, systems and service levels
to meet the dynamic requirements of the Equifax Group and Equifax Business.

(c) IBM recognizes that the Equifax Group expects to be treated as a valued
customer and agrees that the definition of customer satisfaction goes beyond
IBM's performance against established service levels and requires that IBM
exhibit a customer service attitude focused on assisting Equifax where
commercially reasonable to attain the goals and objectives described in
Section 1.1(b), including, without limitation, reducing the operations support
costs of and improving service levels to the Equifax Group and the customers of
the Equifax Group.

(d) The provisions of this Section 1.1 are intended to be a statement of the
purpose of this Agreement and are not intended to alter the plain meaning of the
terms and conditions of this Agreement or to require either Party to undertake
performance obligations beyond those set forth in this Agreement. To the extent
that the terms and conditions of this Agreement are unclear or ambiguous, such
terms and conditions are to be interpreted and construed consistent with the
purposes set forth in this Section 1.1.

1.2    Structure of Agreement

(a) For certain purposes under this Agreement, the Services will be grouped
around the following technology Platforms: (i) Mainframe, Midrange, Parallel
Systems, MicroLAN and Service Desk, which collectively comprise and are
sometimes referred to as the "Operations" Service Tower; (ii) Voice and Data
(including WAN, LAN and MAN), which collectively comprise and are sometimes
referred to as the "Network" Service Tower; and (iii) Disaster Recovery, which
is a cross-functional Service Tower that spans both the Operations and Network
Service Towers.

2

--------------------------------------------------------------------------------

(b) Although the scope of the Services does not include * as of the Execution
Date, Equifax has agreed to purchase a certain amount of * from IBM under this
Agreement. IBM has agreed to supply such services to Equifax and has included in
the charges under Schedule C (Charges) a portion of the cost to Equifax of such
work. Any * services ordered from IBM under this Agreement shall be authorized
by a Statement of Work prepared and issued under this Agreement for such
services, which Statement of Work will contain special terms and conditions
applicable to the performance of the * work.

(c) This Agreement is comprised of the provisions set forth in this Agreement
and the various Schedules, Exhibits, Attachments, Appendices and Supplements
referenced herein.

(d) IBM and Equifax will be the primary contracting parties under this
Agreement. Non-U.S. Affiliates of the Parties shall sign Local Enabling
Agreements in order for the Services to be provided and received in their
respective home countries in accordance with Section 17.17 of this Agreement.

1.3    Term of Agreement

(a) The term of this Agreement will begin as of the Effective Date and will
terminate upon the later to occur of (a) the tenth (10th) anniversary of the
Execution Date, or (b) the completion of the Services Transfer Assistance (the
"Term"), unless earlier terminated in accordance with the provisions of this
Agreement or extended pursuant to Section (a). The Commencement Date shall be
August 7, 2003 for the Canada, Ireland, Spain, U.K and U.S. Country Locations.
Equifax will remain responsible for the performance of the Services from the
Execution Date to the Commencement Date for all Country Locations, and IBM will
provide assistance to Equifax in managing the delivery of the Services during
that period.

1.4    Extension of Services

(a) Equifax may request and IBM will extend the provision of the Services or the
Services Transfer Assistance for up to one (1) year ("Extension Period") upon
not less than sixty (60) days prior written notice before the scheduled
termination or expiration of the provision of the Services or Services Transfer
Assistance, or if applicable, notice given within thirty (30) days after the
effective date of a notice of termination for any reason by either Party, other
than Termination for Convenience. Equifax shall have three (3) such optional
Extension Periods. The charges set forth in Schedule C (Charges), subject to
adjustment and change as provided in Schedule C (Charges), shall apply during
any Extension Periods. However, in the event Equifax is in default with respect
to the payment of any amounts under this Agreement at the start of the Extension
Period, IBM will extend the provision of such Services or Services Transfer
Assistance as described in this Section 1.4, only if Equifax cures such default
and prepays three (3) months of the Monthly Charges during such Extension Period
and a reasonable projection of other charges due for such three (3) calendar
months period. Equifax will be credited any unused portions of such prepayment
for the remaining part of such Extension Period covered by such unused portion
of such prepayment.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

3

--------------------------------------------------------------------------------

2.     DEFINITIONS

2.1    Certain Definitions

        In this Agreement, the following terms will have the following meanings:

  1998 Agreement   Means that certain Master Agreement for Operations Support
Services, dated January 1, 1998, as amended, between IBM and Equifax.
 
Action
 
has the meaning given in Section 17.7.
 
*
 
 
 
Affiliates
 
means, with respect to a Party, any entity at any time Controlling, Controlled
by or under common Control with such Party.
 
Agreement
 
means this Agreement for Operations Support Services, including all of the
various Schedules, Exhibits, Attachments, Appendices and Supplements attached to
and referenced herein and any Statements of Work issued under and referencing
this Agreement.
 
*
 
 
 
Applications Software
 
means those programs and programming, including all supporting documentation and
media, that perform specific user related data processing, data management and
telecommunications tasks, including updates, enhancements, modifications,
releases and Derivative Works thereof. Applications Software as of the Execution
Date is listed in Schedule F (Software).
 
Applications Software —Equifax
 
means the Applications Software provided by or through Equifax as of the
Execution Date, as listed on Schedule F (Software) under such heading, or during
the Term of this Agreement in accordance with Section 6.4. If additional
Applications Software is provided by or through Equifax during the Term or if
previously provided Applications Software is removed, Schedule F (Software) will
be amended to reflect the addition or removal of such Applications Software in
accordance with Sections 8.1 and 17.2.
 
Applications Software —IBM
 
means the Applications Software provided by or through IBM as of the Execution
Date, as listed on Schedule F (Software) under such heading, or during the Term
of this Agreement in accordance with Section 6.4. If additional Applications
Software is provided by or through IBM during the Term or if previously provided
Applications Software is removed, Schedule F (Software) will be amended to
reflect the addition or removal of such Applications Software in accordance with
Sections 8.1 and 17.2.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.        

4

--------------------------------------------------------------------------------


 
Authorized User
 
means a person or entity (which shall be either an Affiliate or a customer of
Equifax or an entity in which an Equifax Group member is a joint venturer,
partner, member or equity owner) authorized to use the Services, including
without limitation the System, by Equifax.
 
Baseline(s)
 
has the meaning given in Schedule C.
 
Cable or Cabling
 
means the wires or cables that interconnect Machines and/or connect a Machine to
a facility connection.
 
Change of Control
 
means the transfer of the Control of a Party, or a sale of substantially all of
the assets of a Party, from the persons or persons who hold such Control on the
Execution Date to another person or persons, but shall not include a transfer of
the Control of a Party to an Affiliate of such Party.
 
Claim
 
has the meaning given in Section 14.6(a).
 
Code
 
has the meaning given in Article 10.
 
Commencement Date
 
means the date(s) on which IBM's becomes responsible for performance the
Services, which date may be different from one Country Location to another.
 
Commercially Reasonable Efforts
 
Whether or not capitalized, means taking such steps and performing in such a
manner as a well managed company would undertake where such company was acting
in a determined, prudent and reasonable manner to achieve a particular desired
result for its own benefit.
 
Company Information
 
has the meaning given in Section 11.1.
 
Confidential Information
 
has the meaning given in Section 11.1.
 
Contract Change
 
means any change(s) to any of the documents comprising this Agreement, which
shall be carried out as provided in Sections 17.2 and 8.1.
 
Contract Year
 
means any consecutive twelve (12) month period commencing on the Execution Date
or any anniversary thereof during the Term.
 
Control, Controlling, or Controlled
 
means possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of an entity through contractual right
or ownership of greater than fifty (50%) percent of the voting securities of
such entity.
 
Country Location
 
has the meaning given in Schedule C (Charges).
 
Data Center
 
means the data centers from which the Services are provided located in the
Facilities listed in Schedule H (Facilities).
 
Derivative Work
 
means a work based on one or more pre-existing works, including without
limitation, a condensation, transformation, expansion or adaptation, which would
constitute a copyright infringement if prepared without authorization of the
owner of the copyright of such pre-existing work.
 
Develop
 
has the meaning given in Article 10.
 
Direct Damages
 
has the meaning given in Section 13.3.
 
Direct Damages Caps
 
has the meaning given in Section 13.1(b).        


5

--------------------------------------------------------------------------------


 
Disabling Code
 
means Code which is designed for the purpose and has the effect of disabling or
otherwise shutting down one or more software programs or systems and/or hardware
or hardware systems.
 
Disaster Recovery
 
means the cross-functional Service Tower that is composed of the Disaster
Recovery Services as specified in Schedule S for the environment that spans both
the Operations and Network Service Towers.
 
Disaster Recovery Services
 
means the Disaster Recovery Services described in Schedule A (Services) and/or
Schedule S (Disaster Recovery Services).
 
Effective Date
 
means the date set forth on the initial page of this Agreement.
 
Elements of the Services
 
has the meaning given in Section 17.14.
 
EMU Matters
 
means the failure of any product or service to correctly process or properly
exchange monetary data in euro denominations accurately.
 
Equifax
 
Means one or more members of the Equifax Group, as the context requires, unless
it is clear from the context that the term "Equifax" is instead intended to mean
Equifax Inc. in that particular instance.
 
Equifax Business
 
means the businesses engaged in by the Equifax Group.
 
Equifax Code
 
means Code Developed by IBM and/or its subcontractors independently or jointly
with the Equifax Group and/or their contractors, as part of the Services.
Equifax Code shall not include any IBM Derivative Code.
 
Equifax Data
 
means all information, whether or not Confidential Information, entered in
Software or Machines by or on behalf of Equifax and information derived from
such information, including as stored in or processed through the Machines or
Software.
 
Equifax Direct Damages Cap
 
has the meaning given in Section 13.1(b).
 
Equifax Derivative Code
 
means Code Developed by IBM and/or its subcontractors independently or jointly
with the Equifax Group and/or their contractors, as part of the Services, which
constitutes Derivative Work of software for which the copyright is owned by the
Equifax Group and/or their contractors.
 
Equifax Group
 
means individually and collectively Equifax and its existing and future
Affiliates that are using and/or receiving any portion of the Services.
 
Equifax Owned Software
 
means Software that is owned by Equifax.        

6

--------------------------------------------------------------------------------


 
Equifax Provided Hardware
 
means the computer equipment peripheral devices, storage media, Cabling,
connectors, the Data Network, the LAN, telephone equipment and other equipment
(however described) provided from time to time by the Equifax Group for use by
IBM to perform and deliver the Services and fulfill its obligations under this
Agreement. The Equifax Provided Hardware as of the Execution Date is listed on
and/or referred to in Schedule E (Machines). If additional Equifax Provided
Hardware is added or previously provided Equifax Hardware is removed during the
Term of this Agreement in accordance with Section 6.4, Schedule E (Machines)
shall be updated pursuant to Sections 8.1 and 17.2 to reflect the then-current
Equifax Provided Hardware.
 
Equifax Provided Office Furnishings
 
means the desks, chairs, filing cabinets, office cube partitions and other
office furniture (however described) provided from time to time by the Equifax
Group for use by IBM to perform and deliver the Services and fulfill its
obligations under this Agreement. The Equifax Provided Office Furnishings as of
the Execution Date are listed on and/or referred to in Schedule E (Machines). If
additional Equifax Provided Hardware is added or previously provided Equifax
Hardware is removed during the Term of this Agreement in accordance with
Section 6.4, Schedule E (Machines) shall be updated pursuant to Sections 8.1 and
17.2 to reflect the then-current Equifax Provided Office Furnishings.
 
Equifax Retained Function
 
means any Process-Element intersection in the Scope Models in Schedule A
(Services) in which Equifax is designated as the Actor or for which IBM is not
designated as the Actor.
 
Equifax Software
 
means Applications Software-Equifax and Systems Software-Equifax.
 
Equifax Works
 
means literary works of authorship (other than Code) Developed by IBM and/or its
subcontractors independently or jointly with the Equifax Group and/or its
contractors under this Agreement, specifically for the Equifax Group or the
Equifax Business or specifically for the purpose of providing the Services,
including without limitation user manuals, charts, graphs and other written
documentation, and machine-readable text and files, but shall not include any
Derivative Works of any works in which the copyright is owned by IBM, its
Affiliates or subcontractors.
 
Euro-Ready
 
means that a product or service, when used in accordance with its associated
documentation and used properly in accordance with its specifications, will
correctly process monetary data in the euro denomination and will perform in
accordance with the euro currency formatting conventions including the euro sign
assuming that all other products (i.e. hardware, software, firmware, etc.) that
are used with this product are also Euro-Ready.
 
Execution Date
 
means the date this Agreement is signed by both Parties.
 
Extension Period
 
has the meaning given in Section 1.4.
 
Facilities
 
means the facilities listed in Schedule H (Facilities).
 
Force Majeure Event
 
has the meaning given in Section 17.3(a).        


7

--------------------------------------------------------------------------------


 
IBM
 
Means any or all of International Business Machines Corporation and its
Affiliates, as the context requires, unless it is clear from the context that
the term "IBM" is instead intended to mean International Business Machines
Corporation in that particular instance.
 
IBM Code
 
means Code Developed by IBM personnel at IBM's expense and not as part of the
Services, but used to provide the Services, which code does not constitute a
Derivative Work of any software owned by the Equifax Group, IBM, or their
respective Affiliates or contractors or subcontractors. IBM Code shall not
include any Equifax Derivative Code.
 
IBM Derivative Code
 
means Code Developed under this Agreement, which constitutes Derivative Works of
software for which the copyright is owned by IBM, its Affiliates or its
subcontractors.
 
IBM Direct Damages Cap
 
has the meaning given in Section 13.1(a)(i).
 
IBM Euro-Ready
 
means that an IBM Logo product, when used in accordance with its associated
documentation and used properly in accordance with its specifications, will
correctly process monetary data in the euro denomination and will perform in
accordance with the euro currency formatting conventions including the euro sign
assuming that all other products (i.e. hardware, software, firmware, etc.) that
are used with this product are Euro-Ready. IBM hardware products that are IBM
Euro-Ready may or may not have an engraved Euro sign key on their keyboards.
 
IBM Indemnitees
 
has the meaning given in Section 14.2.
 
IBM Interfaces
 
means Code and/or literary works of authorship created at IBM's expense, by IBM
personnel and/or its contractors and not as part of the Services, but used to
provide the Services, and interface or describe and instruct regarding the
interface, between and among Applications Software and the Systems Software,
which does not constitute a Derivative Work of any software or literary works of
authorship owned by the Equifax Group, IBM, or their respective Affiliates or
contractors, including without limitation, user manuals, charts, graphs and
other written documentation, and machine-readable text and files.
 
IBM Logo Products
 
has the meaning given in Section 4.11.
 
IBM Machines
 
means the computer equipment, peripheral devices, storage media, cabling,
connectors, extenders and other equipment (however described) including without
limitation, modems, routers and termination boxes for the Network located in the
Facilities and other Equifax Group Sites, including without limitation Data
Center and at the Network Locations, provided by or through and used from time
to time by IBM to perform and deliver the Services and fulfill its obligations
under this Agreement. The IBM Machines as of the Execution Date are listed on
Schedule E (Machines), which schedule shall be updated pursuant to Section 8.1
during the Term to reflect the then current IBM Machines.
 
IBM Software
 
means the Applications Software—IBM and Systems Software—IBM.        

8

--------------------------------------------------------------------------------


 
IBM Year 2000 Compliance or Compliant
 
means that the product will, subject to the provisions of Section 4.9(b)), when
used in accordance with its associated documentation, (i) accurately process and
handle date data (including but not limited to, calculating, comparing and
sequencing, to the extent that the product's specifications provide for such
processing or handling of date data) within, from, into and between the
twentieth and twenty-first centuries, and the years 1999 and 2000, including
leap year calculations, to the extent that all other products used in
combination with such product properly exchange date data with it, and (ii) will
properly exchange date data with other IBM Logo Products that are IBM Year 2000
Compliant, provided that such IBM Logo Products are specified by IBM to operate
together as part of a system.
 
IBM Works
 
means literary works of authorship (other than Code) Developed at IBM's expense,
by IBM personnel and/or its contractors and not specifically for the Equifax
Group or the Equifax Business or not specifically for the purpose of providing
the Services, but used to provide the Services, including without limitation
user manuals, charts, graphs and other written documentation and
machine-readable text and files, but shall not include any Derivative Works of
any works in which the copyright is owned by Equifax or its Affiliates or
subcontractors.
 
Indemnified Party
 
has the meaning given in Section 14.4.
 
Indemnifying Party
 
has the meaning given in Section 14.5(a).
 
Indemnitee
 
has the meaning given in Section 14.1.
 
Key IBM Personnel Positions
 
means those personnel furnished by IBM to perform the Services who occupy
positions designated as Key IBM Personnel Positions in Schedule D (Human
Resources) or pursuant to Section 7.3.
 
Knowledge Retention Personnel
 
Has the meaning given in Section 7.4(a).
 
Listed Subcontractors
 
has the meaning given in Section 8.6(a).
 
Local Enabling Agreements
 
has the meaning given in Section 17.17.
 
Losses
 
means all losses, liabilities, damages, penalties and claims (including taxes
and all related interest and penalties incurred directly with respect thereto),
and all related costs, expenses and other charges *.
 
Machines
 
Means the IBM Machines and Equifax Provided Hardware.
 
Maintenance Release
 
Means those Software fixes and updates provided by the Software vendors as part
of normal maintenance service for the Software for which there is no charge by
such vendors in addition to periodic maintenance charges, if any.
 
Materials
 
Means the Equifax Code, the Equifax Derivative Code, the Equifax Works, the IBM
Code, the IBM Derivative Code, the IBM Works and the IBM Interfaces.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.        


9

--------------------------------------------------------------------------------


 
MicroLan
 
means desktop support. For the avoidance of doubt, the terms "MicroLan," and
"Desktop" are used interchangeably in this Agreement.
 
Network
 
means the Service Tower that is composed of the Voice and Data (i.e., WAN, LAN
and MAN) Platforms, as such Platforms are defined in Schedule C.
 
New Services
 
has the meaning given in Section 10.1 of Schedule C (Charges).
 
Notice
 
has the meaning given in Section 16.1(b).
 
Operations
 
means the Service Tower that is composed of the Mainframe, Mid-Range, Parallel
Systems, MicroLan and Service Desk Platforms, as such Platforms are defined in
Schedule C.
 
Parties
 
means IBM and Equifax.
 
Party
 
means IBM or Equifax.
 
Platform
 
is a term used in certain circumstances under this Agreement to subdivide the
Services comprising a Service Tower (i.e., Operations, Network or Disaster
Recovery) into sub-groups/clusters of Services.
 
Project
 
has the meaning given in Schedule N (Projects).
 
Project Executive
 
has the meaning given in Section 7.1.
 
Required Consents
 
means any consents or approvals required to be obtained (a) to allow IBM, its
Affiliates and its approved subcontractors to assume financial and/or support,
operational, management and administrative responsibility for the Equifax
Software, the Equifax Provided Hardware and the Equifax Provided Office
Furnishings in connection with the Services; (b) for the licensing, transfer
and/or grant of the right to the Equifax Group, as permitted by each license, to
use the IBM Software and IBM Machines as contemplated by this Agreement; and (c)
for the Equifax Group and IBM, its Affiliates and its approved subcontractors to
have access to and use of the space, equipment, software and/or third party
services provided under the Third Party Agreements in connection with the
Services as contemplated by this Agreement.
 
Resource Unit ("RU")
 
Has the meaning given in Schedule C (Charges).
 
Service Level Credits
 
has the meaning set forth in Schedule B (Service Levels).
 
Service Employees
 
has the meaning given in Section 12.5(g).
 
Service Levels
 
means the standards of performance to be met or exceeded by IBM in providing the
Services. The Service Levels are set forth in Schedule B (Service Levels).
 
Service Tower
 
is a term used in certain circumstances under this Agreement to subdivide the
Services into three high-level groups of Services: Operations, Network and
Disaster Recovery.        

10

--------------------------------------------------------------------------------


 
Services
 
means all functions, responsibilities, tasks and activities: (a) described in
this Agreement that are to be performed by IBM under this Agreement; or (b) that
are directly related to information technology services and were performed for
the Equifax Group in the immediately preceding twelve (12) months before the
Execution Date by the Transferred Employees or by Equifax Group employees whose
functions are assumed by IBM or displaced under this Agreement; or (c) that were
performed or required to be performed by IBM and/or its Affiliates and
subcontractors for the Equifax Group in the immediately preceding twelve (12)
months prior to the Execution Date under the 1998 Agreement or any of the other
agreements identified in Schedule M as being superseded by this Agreement; or
(d) that were performed in the immediately preceding twelve (12) months before
the Execution Date by assets conveyed or made available to IBM or displaced as a
result of this Agreement. For the avoidance of doubt, the Parties agree that
references in this definition to the 1998 Agreement and other agreements
identified in Schedule M are for purposes of defining the scope of the Services
under this Agreement—such references are not intended to incorporate by
reference into this Agreement any legal terms and conditions of such agreements,
all of which are superseded by this Agreement.
 
Services Transfer Assistance
 
has the meaning given in Section 12.5.
 
Software
 
means IBM Software and Equifax Software.
 
Span Elements
 
has the meaning provided in Schedule A (Services).
 
Statement of Work
 
has the meaning given in Schedule N (Projects).
 
System
 
means the Machines, Software and Network covered under this Agreement and the
operating environment therefor.
 
Systems Software
 
means those programs and programming (including all supporting documentation and
media) that perform tasks related to the functioning of the data processing, and
telecommunication equipment which is used to operate the Applications Software
or otherwise to support the provision of the Services by or through IBM under
this Agreement, whether or not licensed to IBM. Systems Software may include but
is not limited to, database creation and management software, application
development tools, operating systems, software utilities, data security
software, data network software, communications monitors and data base managers.
Systems Software as of the Execution Date is listed in Schedule F (Software),
which schedule shall be updated pursuant to Sections 8.1 and 17.2 during the
Term to reflect the then current Systems Software. In Schedule A (Services),
Systems Software is subdivided into and includes two groups of Software
identified as "Platform Software" and "Infrastructure Software."        


11

--------------------------------------------------------------------------------


 
Systems Software —Equifax
 
means the Systems Software and general purpose software such as the database
creation and management software, utility software and applications development
tools software provided by or through Equifax on the Execution Date, as listed
in Schedule F (Software) under such heading, or during the Term of this
Agreement in accordance with Section 6.4. If additional Systems Software is
provided by or through Equifax during the Term or if previously provided Systems
Software is removed, Schedule F (Software) will be amended to reflect the
addition or removal of such Systems Software in accordance with Sections 8.1 and
17.2
 
Systems Software—IBM
 
means the Systems Software provided by or through IBM on the Execution Date, as
listed in Schedule F (Software) under such heading, or during the Term of this
Agreement in accordance with Section 6.4. If additional Systems Software is
provided by or through IBM during the Term or if previously provided Systems
Software is removed, Schedule F (Software) will be amended to reflect the
addition or removal of such Systems Software in accordance with Sections 8.1 and
17.2
 
Term
 
has the meaning given in Section 1.3 and any extension and renewal term
described in this Agreement.
 
Termination Charges
 
means the charges designated as such that are set forth in Exhibit C-8.
 
Third Party Agreements
 
means those contractual, leasing and licensing arrangements to which one or more
members of the Equifax Group is a party and pursuant to which a member of the
Equifax Group receives any third party products, software and/or services that
IBM will need to access or use in providing the Services and for which IBM is
assuming financial, management and/or administrative responsibility under this
Agreement. Third Party Agreements in effect as of the Execution Date are listed
on Schedule G (Third Party Agreements), which schedule shall be updated pursuant
to Sections 8.1 and 17.2 during the Term to reflect the then-current Third Party
Agreements.
 
Third Party Provider
 
means a business or entity other than a member of the Equifax Group or IBM and
its Affiliates that provides products, software and/or services under a Third
Party Agreement, in support of the provision of the Services by IBM.
 
Third Party Service Agreements
 
means those Third Party Agreements, excluding leases and license agreements,
pursuant to which a member of the Equifax Group receives third party services
that IBM will need to access or use in providing the Services and for which IBM
is assuming financial, management and/or administrative responsibility under
this Agreement. Third Party Services Agreements in effect as of the Execution
Date are listed on Schedule G (Third Party Agreements), which schedule shall be
updated pursuant to Sections 8.1 and 17.2 during the Term to reflect the
then-current Third Party Service Agreements.
 
Transferred Employees
 
has the meaning given in Section 5.2.
 
Trade Secrets
 
has the meaning given in Section 11.1.
 
Transition Cover Costs
 
has the meaning given in Section 13.3(b).        

12

--------------------------------------------------------------------------------


 
Transition Personnel
 
has the meaning given in Section 5.1(e).
 
Transformation/ Transformation Plan
 
has the meaning given in Section 5.1(a).
 
Use
 
means, in the context of Software, to use, copy, maintain, modify, enhance,
distribute or create Derivative Works as permitted under the license for such
Software.
 
Version
 
means those Software updates that generally add function to the existing
Software and may be provided by the Software vendors at a fee over and above the
standard periodic software maintenance costs.
 
Virus or Viruses
 
means computer instructions that are intended, designed and have the effect of
adversely affecting the specified operation, security or integrity of a
computing, telecommunications or other digital operating or processing system or
environment.
 
Wind-Down Expenses
 
means the net amount, after IBM takes commercially reasonable action to mitigate
the amount thereof, that will reimburse IBM for the actual reasonable costs for
severance, relocation and unbillable time that IBM incurs in the placement on
other customer accounts or severance of IBM personnel primarily employed to
provide the Services; provided, however, Equifax shall have the right to
mitigate such costs by hiring such IBM personnel.

2.2    Other Terms

Other capitalized terms used in this Agreement are defined where they are used
and have the meanings there indicated. Those terms, acronyms and phrases not
defined in this Agreement but in common usage in the information technology
("IT") industry or other pertinent business context shall have their generally
understood meanings in the IT industry.

3.     THE SERVICES

3.1    Obligation to Provide Services

(a) Starting on the Commencement Date in each Country Location and continuing
during the Term, IBM shall provide the Services to, and perform the Services
for, the Equifax Group, for use by the Equifax Group and other Authorized Users.

(b) In performing and providing the Services, the relationship of IBM with the
members of the Equifax Group will be as an independent contractor. However, as a
result of its position in providing and performing the Services, the Parties
acknowledge that certain employees of IBM and each of its Affiliates providing
portions of the Services may have a unique knowledge of the information
technology operations of the members of the Equifax Group that no employee of a
member of the Equifax Group will have in full, and employees of IBM and each of
its Affiliates providing portions of the Services will be interacting with the
employees, executive management and accountants to the Equifax Group and the
members thereof, and will be performing functions that would otherwise be
performed by employees of the Equifax Group.

13

--------------------------------------------------------------------------------





(c) There may be functions, responsibilities, activities and tasks not
specifically described in this Agreement which are required for the proper
performance and provision of the Services and are an inherent part of, or a
necessary sub-part included within, the Services. To the extent such functions,
responsibilities, activities and tasks either (i) were performed during the
twelve (12) months preceding the Commencement Date by Equifax personnel
(employees and contractors) or assets transitioned or made available to IBM or
displaced as a result of this Agreement or (ii) are determined to be required
for the proper performance and provision of the Services or are an inherent
part, or a necessary sub-part included within, the Services, such functions,
responsibilities, activities and tasks shall be deemed to be implied by and
included within the scope of the Services to the same extent and in the same
manner as if specifically described in this Agreement. Each such determination
shall be made by agreement of the Parties or resolved pursuant to the dispute
resolution provisions of Article 16. For the avoidance of doubt: (i) this
Section 3.1(c) shall not be interpreted to include as deemed parts of the
Services any functions, responsibilities, activities or tasks that are not
related to the provision of information technology services — for example,
managing the company's annual charitable fund-raising campaign; and (ii) IBM's
obligations with respect to the interpretation of or compliance with laws and
regulations as they apply to the Equifax Business shall be limited to those
obligations expressly set forth in this Agreement, the criteria in this
Section 3.1(c) notwithstanding.

(d) IBM shall refresh and supplement the infrastructure, tools, and other
factors of production used by IBM in providing its services in order to keep
pace with technological advances and advances in the methods of delivering
services, where such advances are at the time pertinent and in general use
within the information technology industry to enable Equifax to take advantage
of technological advancements in its industry and support Equifax's efforts to
maintain competitiveness in the markets in which it competes. For the avoidance
of doubt, this provision does not apply to Span Elements for which a specific
refresh schedule has been provided or for which Equifax has retained financial
responsibility for refreshment.

3.2    Performance

IBM agrees to perform the Services in a manner that will meet or exceed each of
the applicable Service Levels set forth in Schedule B (Service Levels), subject
to the limitations and in accordance with the provisions set forth in this
Agreement, and to standards satisfied by well-managed operations performing
services similar to the Services. IBM further agrees that it shall perform the
Services at least at the same level and with at least the same degree of
accuracy, quality, completeness, timeliness, responsiveness and efficiency as
was provided prior to the Commencement Date by or for Equifax provided Equifax
can demonstrate to IBM such levels and degrees utilizing data for the twelve
(12) months immediately preceding the Commencement Date.

3.3    Disaster Recovery Services

IBM will provide Disaster Recovery Services in accordance with Schedules A and
S. If IBM fails to provide Disaster Recovery Services to the extent and in
accordance with the time table set forth in Schedule A (Services) or Schedule S
(Disaster Recovery Services) for a period as set forth in Schedule A (Services)
or Schedule S (Disaster Recovery Services), Equifax will be entitled, at its
election, to terminate the portion of this Agreement (including Schedule S
(Disaster Recovery Services)) relevant to the affected Service Tower within the
affected country pursuant to Section 12.1(a) (without giving the notices and
observing the cure periods set forth in Section 12.1(a)) upon written notice to
IBM. If the Services for the Operations and/or Network

14

--------------------------------------------------------------------------------

Service Towers are terminated, Equifax shall have the right to terminate the
corresponding Disaster Recovery Services described in Schedules S and A on the
same basis. If Equifax elects to terminate as described in this Section 3.3,
Equifax shall give notice to IBM of such election within thirty (30) days after
the occurrence of the event on which such termination is based. In the event
termination of this Agreement is authorized under this Section 3.3, Equifax
shall not be required to pay any Termination Charges or Wind-Down Expenses to
IBM. Such termination shall not constitute the sole and exclusive remedy of
Equifax for such failure of performance by IBM.

3.4    Audits

(a) IBM shall maintain a complete audit trail of all financial and non-financial
transactions resulting from this Agreement. IBM will assist the Equifax Group in
meeting their respective audit and regulatory requirements, including providing
access to the Facilities and IBM's and its Affiliates' books and records, to
enable the Equifax Group and its auditors and examiners, to conduct appropriate
audits and examinations of the Equifax Group's operations and IBM's and its
Affiliates' operations relating to the performance of the Services, and to:
(i) verify the accuracy of IBM's charges and credits to Equifax; (ii) verify the
integrity of Equifax Group Data and examine the systems that process, store,
support and transmit that data; (iii) verify that the Services are being
provided in accordance with this Agreement; and (iv) as otherwise necessary to
enable Equifax to meet, or to confirm that IBM is meeting, applicable regulatory
and other legal requirements. Without limiting the generality of the preceding
sentence, in conducting such audits and examinations, the Equifax Group and its
auditors and examiners shall have the right to audit or examine relevant
practices and procedures; systems, Machines and Software; and supporting
information and calculations regarding compliance with Service Levels; general
controls and security practices and procedures; disaster recovery and back-up
procedures; provided, however, that neither Equifax nor its auditors will be
allowed access to other IBM or IBM Affiliates customers' records or IBM
confidential and proprietary data; but provided further that nothing in this
Agreement shall limit or restrict Equifax's or IBM's rights in discovery
proceedings pursuant to any civil litigation. Such access will require
forty-eight (48) hour written notice to IBM and will be provided at reasonable
hours. If any audit or examination reveals that IBM's invoices for the audited
period are not correct (other than amounts in dispute pursuant Schedule C
(Charges)), IBM shall promptly reimburse Equifax for the amount of any
overcharges, or Equifax shall promptly pay IBM for the amount of any
undercharges. If any such audit activities interfere with IBM's ability to
perform the Services in accordance with the Service Levels, IBM shall be
relieved of such performance obligations to the extent caused by such audit
activity. If the assistance required of IBM shall cause IBM to expend resources
and incur additional costs to provide such assistance that are not within the
scope of the Services and Resource Unit Baselines, Equifax shall reimburse IBM
for such costs.

(b) If the exercise by the Equifax Group of its audit rights under
Section 3.4(a) relates to functions performed by IBM's subcontractors, IBM shall
supply or cause to be provided to the Equifax Group (or its auditors or
examiners, as applicable) the necessary information and, as required, arrange
for the Equifax Group (or its auditors or examiners, as applicable) to have
suitable access to IBM's subcontractor's facilities (under IBM's accompaniment);
provided, however, Equifax may request IBM to arrange such access only if part
of the Services are performed at such subcontractor's facility.

(c) Subject to Section 4.10, IBM agrees to make any changes to the Services and
take other actions which are necessary in order to maintain compliance with laws
or regulations applicable to its performance and provision of the Services.
Subject to Section 4.10, Equifax may submit to IBM

15

--------------------------------------------------------------------------------




findings and recommendations regarding changes to the Services necessary for the
compliance by Equifax with applicable laws and regulations which IBM will
analyze and consider in good faith. IBM shall promptly respond to Equifax
regarding IBM's evaluation and activity plan for such findings and
recommendations.

(d) IBM shall conduct audits of or pertaining to the Services in such manner and
at such times as is consistent with the audit practices of well managed
operations performing services similar to the Services. IBM shall support
Equifax's conduct of SAS 70 (or similar or successor) audits to the extent the
control objectives of such audits relate to functions performed by IBM under
this Agreement.

(e) IBM shall make available promptly to Equifax the relevant portions of
results of any * conducted by IBM or its Affiliates * or by inspectors or
regulators, relating to the effectiveness of IBM's * to the extent such * is
relevant to the Services and indicates an impact to Equifax.

(f) Until the later of (i) three (3) years after expiration or termination of
this Agreement; (ii) all pending matters relating to this Agreement (e.g.,
disputes) are closed; or (iii) the information is no longer required to meet
Equifax's records retention policy as disclosed by Equifax to IBM in writing and
as such policy may be adjusted from time to time, IBM shall maintain and provide
access upon request to the records, documents and other information required to
meet Equifax's audit rights under this Agreement.

3.5    IBM Cooperation with Authorized User Examinations

IBM acknowledges that Authorized Users frequently require the right to conduct
security, disaster recovery and regulatory compliance examinations of Equifax
information processing facilities and resources used to provide services to them
or for their benefit. IBM agrees to cooperate with Equifax on behalf of
Equifax's Authorized Users in the conduct of such examinations and to provide
them access to IBM facilities, personnel and systems used to provide and perform
the Services as reasonably necessary for such Authorized Users (or their
designated representatives) to conduct such examinations. All such access to
such IBM facilities and resources used by IBM to provide and perform the
Services shall be subject to (i) reasonable data and records protection and
physical security measures and (ii) such Authorized Users' employees, agents and
representatives undertaking reasonable confidentiality requirements relating to
such examinations.

3.6    Facilities

(a) IBM will not relocate the portion of the Services provided from the
Facilities set forth in Schedule H (Facilities) without the prior written
consent of Equifax as described in Section 5.3(g).

(b) During the Term, IBM will provide the Equifax Group with access upon prior
notice to the portion of the Facilities used by IBM to provide and perform the
Services (including, without limitation, the Data Center) in order for Equifax
to provide tours of such portions of the Facilities and such tours will be
conducted in a manner reasonably calculated not to interfere with IBM's
provision of Services.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

16

--------------------------------------------------------------------------------

(c) IBM will provide reasonable access to the portion of the Facilities used by
IBM to provide and perform the Services as necessary or appropriate for the
performance, delivery and use of the Services by the Equifax Group and for the
operation, maintenance, upgrade, support and use of any other Equifax hardware,
software and other resources located in the Facilities (i) to the Equifax
Group's authorized employees, agents and representatives, and (ii) to Third
Party Providers and third party vendors and suppliers of installation,
maintenance, support and upgrade services, technology and hardware for the
System and any other Equifax hardware, software and other resources located in
the Facilities serviced thereby. To the extent practical in light of such
installation, maintenance, support and upgrade requirements, Equifax will
provide twenty-four (24) hours notice to IBM prior to any visits by such Third
Party Providers and third party vendors and suppliers.

(d) All access to the portion of the Facilities under the control of IBM and
used by IBM to provide and perform the Services (including, without limitation,
the Data Center) shall be subject to (i) reasonable data and records protection
and physical security measures (including Equifax physical security
requirements) and (ii) such Equifax Group employees, agents and representatives
and Third Party Providers and third party vendors and suppliers undertaking
reasonable confidentiality requirements relating to such visits.

3.7    Security

IBM shall comply with Equifax's standard policies and procedures and with
applicable leases as these are made available to IBM in writing regarding access
to and use of the Equifax Data and Equifax Facilities, including procedures for
the physical security of the Equifax Facilities. Equifax will authorize all
access to all Software operated by, and Company Information and other records of
the Equifax Group in the possession of, IBM in support of the Services through
the data and records security procedures as described in Schedule T (Security
Procedures). IBM shall notify Equifax of the identity of each of the entities
and personnel working with IBM to provide and perform the Services that are to
be authorized access to Equifax Data or the Software utilized in support of the
Services and the level of security access required by each. The Parties shall
cooperate in administering security procedures regarding such access, in
accordance with such Schedule. IBM will enable such access by persons as
designated by Equifax and deny such access to all other persons, in accordance
with such Schedule.

3.8    Technology Refresh

IBM will refresh the information technologies components of the Services
(including both hardware and software components) as specifically provided in
this Agreement. This Section 3.8 shall not affect or limit IBM's obligations or
authority to perform the repair, maintenance and upgrade functions and services
as set forth in this Agreement.

3.9    Machines And Third Party Service Agreements

This Section 3.9 addresses the Parties' respective rights in Machines and Third
Party Service Agreements. Grant by Equifax to IBM of rights of use pursuant to
this Section 3.9 shall be deemed to include, subject to the other provisions of
this Agreement, grant of such rights to IBM's Listed Subcontractors. Equifax
Provided Hardware and Third Party Service Agreements made available to IBM are
made available on an "as is, where is" basis, with no warranties whatsoever.

17

--------------------------------------------------------------------------------

(a) Leased Existing Equifax Provided Hardware. With respect to leased Equifax
Provided Hardware so designated in Schedule E (Machines) and subject to
Section 8.2, Equifax grants to IBM during the remaining term of the applicable
lease solely to the extent necessary for performing the Services, the rights of
use of such Equifax Provided Hardware that Equifax has with respect to such
Equifax Provided Hardware. IBM shall comply with the duties imposed on Equifax
by such leases as made known to IBM in writing.

(b) Machine Acquisitions During the Term.

(i)    IBM is not acquiring any existing non-personnel assets of Equifax Group
as of the Commencement Date.

(ii)    Subject to Section 3.9(a) and except as otherwise provided in the
Financial Responsibilities Matrix set forth as Exhibit C-14 (Financial
Responsibilities Matrix) of Schedule C (Charges), IBM shall acquire and shall be
financially responsible for new Machines — including modifications, upgrades,
enhancements, additions and replacements of existing Machines in IBM's name — as
necessary or appropriate to provide the Services. Such Machines shall be
acquired in the name of IBM except as set forth in Section 3.9(b)(iii) and
subject to modifications, upgrades and enhancements of leased Machines being
treated in accordance with the governing lease.

(iii)    With respect to Machine acquisitions for which Equifax is financially
responsible as provided in the Financial Responsibilities Matrix set forth as
Exhibit C-14 (Financial Responsibilities Matrix) of Schedule C (Charges), the
Machines shall either be acquired by Equifax and made available to IBM for
installation and operation or, alternatively, at Equifax's election, such
Machines shall be purchased by IBM, at the applicable vendor's (third party or
IBM) published list price at which such product may be purchased by the general
public, plus a mark-up of five (5%) percent, in the name of Equifax unless
Equifax expressly designates otherwise. With respect to Machines acquired in the
name of Equifax pursuant to this Section 3.9(b)(iii), Equifax grants to IBM,
during the Term, and (subject to Section 3.9(a) if such Machine is leased)
solely to the extent necessary for performing the Services, the rights of use of
such Machines that Equifax has with respect to such Machines.

(c) Third Party Service Agreements.

(i)    In the case of any Third Party Agreement listed in Schedule G (Third
Party Agreements) for which IBM is designated as having 'Legal' responsibility,
such agreement shall either be assigned to IBM or, alternatively, IBM shall
assume legal responsibility for such agreement and have the same responsibility
for managing such agreement as if it were an IBM subcontract. The determination
as to which Third Party Service Agreements shall be shall be assigned to IBM
will be made on a country-by-country basis. In either case, IBM shall comply
with the duties imposed on Equifax by such Third Party Agreements.

(ii)    In the case of any other Third Party Agreements listed in Schedule G
(i.e., those for which Equifax is designated as having 'Legal' responsibility),
subject to Section 8.2, Equifax grants to IBM, during the Term, and solely to
the extent necessary for performing the Services, the rights of use of the
services covered by such Third Party Service Agreements that Equifax has with
respect to such Third Party Service Agreements. IBM shall comply with the duties
imposed on Equifax by such Third Party Service Agreements.

(d) Exercise of Rights.    To the extent IBM has financial responsibility for a
Machine lease or Third Party Service Agreement, but such lease or Third Party
Service Agreement remains in Equifax's name, Equifax shall exercise termination
or extension rights thereunder as IBM, after consultation with Equifax,
reasonably directs; provided that IBM shall be responsible for the costs,
charges and

18

--------------------------------------------------------------------------------

fees to be paid to such Third Party associated with the exercise of such rights
to the extent Equifax has acted in accordance with IBM's direction.

3.10 Equifax Owned Software — Existing

Equifax grants to IBM, and to IBM's Affiliates and Listed Subcontractors as
required for IBM to provide the Services, a worldwide, fully paid-up,
nonexclusive license during the Term to Use Equifax Owned Software solely for
the purpose of and to the extent necessary for performing the Services. Equifax
Owned Software will be made available to IBM in such form and on such media as
exists on the Commencement Date or as is later obtained by Equifax, together
with available documentation and any other related materials. IBM shall not be
permitted to Use Equifax Owned Software for the benefit of any entities other
than members of the Equifax Group and their Authorized Users without the prior
written consent of Equifax, which may be withheld at Equifax's discretion. IBM
shall install, operate and support (and otherwise treat in the same manner as
Equifax Owned Software existing as of the Commencement Date) additional Equifax
Owned Software that Equifax may make available to IBM from time to time during
the Term. Except as otherwise requested or approved by Equifax, IBM shall cease
all Use of Equifax Owned Software upon expiration or termination of this
Agreement. Equifax Owned Software is made available to IBM on an "as is, where
is" basis, with no warranties whatsoever, other than the intellectual property
infringement indemnification obligations described in this Agreement.

3.11 Third Party Provider Software — Existing

(a) Grant of Rights. With respect to the Third Party Provider Software licensed
by Equifax, subject to the Parties having obtained any Required Consents for
Third Party Provider Software in the manner provided in Section 8.2, Equifax
grants to IBM, and to IBM's Affiliates and Listed Subcontractors as required for
IBM to provide the Services, solely for the purposes of and to the extent
necessary for performing the Services, the rights of Use of such Software that
Equifax has as of the Commencement Date or later obtains with respect to such
Software. Except as otherwise requested or approved by Equifax, IBM shall cease
all Use of such Software upon expiration or termination of this Agreement. At
Equifax's election, IBM shall promptly return to Equifax or destroy any such
Software and related documentation.

(b) IBM will comply with all license obligations under all licenses and
maintenance agreements for the Software, including without limitation, the
obligations of nondisclosure and scope of use; provided, however, that IBM will
only be obligated under this Section 3.11(b) with regard to the licenses and
maintenance agreements for Equifax Software to the extent the obligations
thereunder are disclosed to and accepted by IBM. To the extent provided to IBM
by Equifax prior to execution of this Agreement, IBM shall be deemed to have
reviewed and accepted the obligations under the licenses and maintenance
agreements for the Equifax Software listed on Schedule F (Software) as of the
Commencement Date.

3.12 New Software Added During the Term

(a) IBM shall not introduce any additional IBM Software into Equifax's dedicated
IT Environment in providing the Services without Equifax's prior written
approval, which approval Equifax may withhold in its discretion. As and to the
extent necessary for Equifax or a third party to perform work as permitted under
this Agreement, IBM grants to Equifax, Authorized Users or such third party,
after being notified by Equifax, a non-exclusive license to Use such Software
solely to enable Equifax Group and its Authorized Users to receive and use the
Services during the Term.

19

--------------------------------------------------------------------------------

(b) All IBM Software provided by IBM in connection with the Services and any
Equifax Software licensed under a Third Party Agreement shall be licensed (and
the attendant maintenance arrangements contracted) in the name of the Equifax
Group member designated by Equifax as the licensee with IBM having the right to
access and use such Software in performing the Services, unless IBM can procure
such Software (and/or attendant maintenance arrangement) on a more cost
effective basis licensed in its own name on terms permitting IBM to assign the
license and maintenance agreements for such Software to Equifax without charge
to Equifax at the expiration or termination of this Agreement or on terms
otherwise accepted by Equifax in writing, in which case IBM may procure such
Software (and/or attendant maintenance arrangement) in IBM's name.

3.13 Changes to the Software

(a) IBM shall not, and shall not have the right to, direct the Equifax Group to,
terminate, extend, replace, amend or add licenses for the Software and/or the
maintenance arrangements attendant therewith, contracted in the name of a member
of the Equifax Group without notifying Equifax in writing of the proposed action
by IBM and obtaining Equifax's prior written agreement; moreover, IBM shall
provide to Equifax a written report of the reasons for, and the impact and
ramifications on the Services of, such proposed action concurrently with such
notification. IBM may terminate, replace, amend or add licensees for the IBM
Software as it chooses so long as IBM continues to perform the Services in the
manner required by this Agreement; provided, however, IBM agrees to provide
twenty-one (21) business days written notification to Equifax prior to each such
termination, replacement, amendment or addition and concurrently with such
notification, deliver to Equifax a written report of the reasons for, and the
impact and ramifications on the Services of, IBM's proposed action. In addition,
if such action by IBM with respect to a license and/or maintenance arrangement
for the IBM Software will have an impact on the Services or the monitoring
and/or evaluation of the Services in a manner that in turn will have a financial
and/or operational impact on the Equifax Group or the ability of IBM or Equifax
to monitor and/or evaluate the performance and delivery of the Services, and IBM
is notified in writing by Equifax of its estimate of such financial and/or
operational impact prior to IBM's implementation of such action and IBM elects
to proceed, IBM will provide or cause to be provided the programs, services,
rights and other benefits and resources that are the subject of such licenses
and maintenance agreements to the Equifax Group on terms no less favorable than
the terms of such license and maintenance agreements and ensure that there shall
be no negative impact on the ability of IBM or Equifax to monitor and/or
evaluate the performance and delivery of the Services. If Equifax in connection
with or resulting from IBM's termination, replacement, amendment or addition of
any license for IBM Software and/or maintenance arrangement incurs additional
expenses, costs or Losses, including but not limited to personnel costs, and IBM
has been notified in writing by Equifax of its estimate of such financial impact
prior to IBM's implementation of such action and IBM elects to proceed, IBM
shall promptly reimburse Equifax for such amounts actually incurred by Equifax;
provided, however, that in each instance in this Section 3.13(a)) that Equifax
provides IBM an estimate of the financial impact of an action by IBM on Equifax,
the amounts recoverable from IBM by Equifax in each such instance shall not
exceed the amount of the written estimate provided to IBM for each such
instance.

(b) IBM will provide to Equifax, and update as changes occur, a listing of all
Software by name, Maintenance Release and Version promoted into production on
each Machine at each location of the Machines.

(c) If Equifax requests a substitution of any Software for which IBM has
financial responsibility, according to Exhibit C-14 (Financial Responsibilities
Matrix) of Schedule C (Charges), Equifax

20

--------------------------------------------------------------------------------




shall pay or receive a credit in the amount by which the periodic license or
maintenance fees attributable to the substituted Software exceeds or is less
than the then-current periodic license or maintenance fees being paid by IBM
attributable to the Software being replaced. If Equifax requests deletion of any
Software for which IBM has financial responsibility and does not immediately
substitute any other new Software therefor, Equifax may utilize an amount equal
to the then-current applicable periodic license and/or maintenance fees
attributable to such deleted Software to offset the fees attributable to any new
Software or receive a credit in such amount. IBM will provide Equifax with the
requisite license and/or maintenance fees support documentation to assist
Equifax in evaluating the decision to replace such Software. Equifax will be
responsible for any other fees payable to the Software vendor associated with
such substitutions or additions.

(d) Equifax may add Software to, or delete Software. IBM agrees to promote into
or remove from production, use and operate any Software selected by Equifax,
subject to the provisions of Section 10.1 (Prices and Charges for New Services)
of Schedule (C) if performance of such obligations requires IBM to perform New
Services. Equifax shall be permitted by IBM to audit, control and approve all
new Software prior to its promotion into production, and IBM shall provide the
cooperation, information and access necessary or appropriate to permit Equifax
to perform such functions.

(e) If IBM timely notifies Equifax that any software requested by Equifax be
substituted for, deleted from, or added to, the Software will have an adverse
impact on the operation of the System before such action is effected and Equifax
directs IBM to effect such action even in view of such notice, IBM shall be
excused from of any failure to satisfy the Service Levels for the affected
portion of the Services to the extent, and only to the extent, such action
directly causes such failure to satisfy such Services Levels.

3.14 Terms of Acquisition by IBM of Third Party Provider Software

If IBM acquires Third Party Provider Software in IBM's name during the Term to
provide the Services, IBM shall use Commercially Reasonable Efforts to acquire
such software on commercially reasonable terms and conditions, including
customary forms of protection of the licensee concerning actual or alleged
claims of infringement of intellectual property rights.

3.15 Affiliates

If the Equifax Group acquires any additional Affiliates or other operations or
assets during the Term and desires that IBM provide the Services for such
Affiliates or other operations or assets, IBM will provide such Affiliates or
other operations or assets with Services in accordance with this Agreement,
subject to additional charges in accordance with Schedule C (Charges), including
Section 7.3 (New Services) of Schedule C (Charges) if and to the extent
acceptance of such responsibilities by IBM would require the performance of New
Services.

3.16 Viruses

IBM shall take commercially reasonable measures to ensure that no Viruses or
similar items are coded or introduced into the System and the operating
environments used to provide the Services, initially continuing to perform the
Virus protection and correction procedures and processes in place at the Equifax
Group prior to the Execution Date, and subsequently continues to review, analyze
and implement improvements to and upgrades of such virus prevention and
correction programs and processes that are commercially reasonable and
consistent with industry standards. If a Virus is found to have been introduced
into the System and the operating

21

--------------------------------------------------------------------------------

environments used to provide the Services, IBM shall use Commercially Reasonable
Efforts and diligently work to eliminate the effects of the Virus; provided,
however, that IBM shall take immediate action if required due to the nature or
severity of the Virus' proliferation. The Party causing or permitting a Virus to
be introduced into the System shall bear the costs associated with such efforts.
Notwithstanding any other term of this Section 3.16, neither Party shall be
liable to the other Party or any of its Affiliates for any such costs incurred
by any of them with respect to items and areas outside of the System. If the
Equifax Group introduces or permits the introduction of a Virus, IBM shall be
relieved of any failure to meet the Service Levels to the extent such failure is
caused by such Virus.

4.     WARRANTIES/REPRESENTATIONS/COVENANTS

4.1    Work Standards

IBM warrants, represents and covenants that (a) it has, and during the Term will
have, and each of the IBM employees and subcontractors that it will use to
provide and perform the Services has and during the Term will have, the
necessary knowledge, skills, experience, qualifications and resources to provide
and perform the Services in accordance with this Agreement; (b) it has
successfully provided and performed the Services or services that are
substantially similar to the Services for other customers of IBM; and (c) the
Services will be performed for the Equifax Group in a diligent, workmanlike
manner in accordance with industry standards applicable to the performance of
such services.

4.2    Non-infringement

Each of the Parties warrants and covenants that it will perform its
responsibilities under this Agreement in a manner that does not infringe, or
constitute an infringement or misappropriation of, any patent, trade secret,
copyright or other proprietary right of any third party; provided however that
IBM shall not be in breach of this warranty and covenant * in the course of
performing the Services is caused by *. Notwithstanding this provision or any
other provision in this Agreement, Equifax makes no warranty or representation
with respect to any claims for such infringement or misappropriation by virtue
of its compliance with obligations herein to provide IBM access to, use of or
benefits of any Third Party Agreements prior to receiving the necessary Required
Consents; provided, however, that this Section 4.2 shall not relieve Equifax
from any liability or obligation under Sections 8.2 and 14.2.

4.3    Disabling Code

IBM represents and warrants that, without the prior written consent of Equifax,
IBM will not invoke any Disabling Code that may be part of the Software at any
time, including upon expiration or termination of this Agreement for any reason.

4.4    Authorization and Enforceability

Each Party hereby represents and warrants that:

(a) it has all requisite corporate power and authority to enter, and fully
perform pursuant to, into this Agreement;

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

22

--------------------------------------------------------------------------------



(b) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly and properly
authorized by all requisite corporate action on its part; and

(c) this Agreement has been duly executed and delivered by such Party.

4.5    Maintenance

IBM warrants and covenants that it shall maintain the Machines and Software for
which IBM is responsible so that they operate in accordance with their
specifications.

4.6    Efficiency and Cost Effectiveness

IBM warrants and covenants that it shall take commercially reasonable actions
(a) to efficiently administer, manage, operate and use the resources employed by
IBM to provide and perform the Services that are chargeable to Equifax under
this Agreement (b) to diligently and continuously improve the performance and
delivery of the Services by IBM and the elements of the policies, processes,
procedures and System that are used by IBM to perform and deliver the Services,
including, without limitation, re-engineering, tuning, optimizing, balancing or
reconfiguring the processes, procedures and systems used to perform, deliver and
track the Services; and (c) use Commercially Reasonable Efforts to perform the
Services in a cost-effective manner consistent with the required level of
quality and performance.

4.7    Software Ownership or Use

IBM warrants that it is either the owner of, or authorized to Use, the Software
utilized pursuant to Sections 3.12(a) any Software developed by IBM as part of
the Services pursuant to Section 10.1.

4.8    Inducements

IBM represents and warrants that it has not violated any applicable laws or
regulations or any Equifax policies of which IBM has been given notice regarding
the offering of unlawful inducements in connection with this Agreement.

4.9    Disclaimer

(a) IBM does not warrant the accuracy of any advice, report, data or other
product delivered to Equifax to the extent any inaccuracies are caused by data
and/or software provided by Equifax. IBM will promptly notify Equifax of any
such inaccuracies of which IBM becomes aware and the cause therefore if known by
IBM. IBM will provide commercially reasonable assistance to Equifax to remedy
such problems.

(b) Subject to the obligations of IBM to satisfy the Service Levels and provide
the Services as set forth in this Agreement without material denigration or
interruption, IBM does not assure uninterrupted or error-free operations of the
Software and Machines.

(c) EMU Transition

(i)    IBM is not providing Equifax with any EMU assessment, conversion or
testing services under this Agreement. IBM will not be responsible for the
assessment of Equifax's current systems or for taking any appropriate actions to
migrate them to Euro-Ready systems. However, nothing in this
Section 4.9(c)(i) shall relieve IBM of its obligations under Section 4.9(c)(ii).

23

--------------------------------------------------------------------------------

(ii)    The Parties shall have the duties, obligations and responsibilities with
respect to EMU Matters as set forth in the following chart for "Equifax
Products" (comprised of the categories of assets listed in the chart below);
"IBM Logo Products" provided by IBM under this Agreement and used to provide the
Services; "IBM Third Party Products" (defined to mean third party products owned
or licensed by IBM and provided by IBM under this Agreement, in both cases used
to provide the Services); and "Equifax Provided Assets" (defined to mean all
hardware, software contracts and licenses with respect to which ownership or
title is or was transferred by Equifax to any of its Affiliates to IBM or any of
its Affiliates prior to the Commencement Date). The Schedules referenced in this
Section shall be updated pursuant to Section 8.1.

 
  Maintenance

--------------------------------------------------------------------------------

  Financial

--------------------------------------------------------------------------------

  Management

--------------------------------------------------------------------------------

  SLA Relief

--------------------------------------------------------------------------------

 
  Note 1

  Note 2

  Note 3

  Note 4

  (i)    Equifax Products                      
"Applications Software —
Equifax" (Schedule F)
 
E
 
E
 
E
 
Yes      
"Equifax Provided
Hardware" Used by IBM
 
I
 
E
 
I
 
Yes      
Equifax hardware Not
Used by IBM
 
E
 
E
 
E
 
Yes      
"Contracts" Used by
IBM (Schedule G)
 
N/A
 
E
 
E
 
Yes      
Equifax agreements Not
Used by IBM
 
N/A
 
E
 
E
 
Yes      
"Systems Software —
Equifax" Used by IBM
(Schedule F)
 
I
 
E
 
E
 
Yes      
Equifax software Not Used by IBM
 
E
 
E
 
E
 
Yes  
(ii)  IBM Logo Products
       provided by IBM under this
       Agreement and used to
       provide the Services
 
I
 
I
 
I
 
No  
E = Equifax Responsibility
 
 
 
 
 
 
 
   
I = IBM Responsibility
 
 
 
 
 
 
 
 

(d) With respect to EMU Matters only, the following definitions will apply:

(i)    Note 1 — "Maintenance" shall mean maintenance responsibility, including
but not limited to applying fixes, corrections and other enhancements (but not
financial responsibility for such) and/or using reasonable efforts to cause a
third party vendor to perform the foregoing.

(ii)    Note 2 — "Financial" shall mean the financial responsibility for all
fees, charges and costs incurred in connection with correcting an EMU Matter,
including but not limited to software upgrades, new versions or releases,
hardware upgrades or replacements and IBM Project Office support.

24

--------------------------------------------------------------------------------


(iii)    Note 3 — "Management" shall mean responsibility for coordinating EMU
Matter corrective actions (but not financial responsibility for such actions).

(iv)    Note 4 — "Service Level Relief" shall mean that IBM then IBM shall not
be held responsible for any failure to meet a Service Level if, and only to the
extent, such failure is directly attributable to a failure of the items covered
by the description in the chart above to be Euro-Ready.

(v)    The IBM Logo Products which are introduced after January 1, 1999 and that
are used directly by IBM (and not by IBM subcontractors) and that have a
dependency to process monetary data in the euro denomination to provide the
Services will be IBM Euro-Ready.

(vi)    For the IBM Third Party Provider Products, to the extent possible, IBM
will seek to determine from the third party manufacturers or providers whether
such third party products which have a Euro dependency and are designated by
such third party manufacturers or providers as Euro-Ready. To the extent that
IBM is permitted by law or contract to do so, IBM will pass through any such
representations or warranties for IBM Third Party Products to Equifax. Where IBM
has obtained information that an IBM Third Party Product is designated as not
Euro-Ready, IBM will notify Equifax as soon as reasonably practicable after IBM
becomes aware of such fact. Nothing herein shall, however, be construed as a
representation or warranty by IBM that IBM Third Party Products are Euro-Ready.

(vii)    Notwithstanding that the IBM Third Party Products are considered to be
Euro-Ready, IBM does not represent or warrant uninterrupted or error free
operation of the Services.

(viii)    For the IBM Logo Products, IBM will determine whether such IBM Logo
Products which have a Euro dependency, are designated as IBM Euro-Ready. Where
IBM has determined that an IBM Logo Product is designated as not IBM Euro-Ready,
IBM will notify Equifax as soon as reasonably practicable after IBM becomes
aware of such fact.

(ix)    Notwithstanding that the IBM Logo Products are considered to be IBM
Euro-Ready, IBM does not represent or warrant uninterrupted or error free
operation of the Services.

(e) EXCEPT AS PROVIDED IN THIS AGREEMENT, THERE ARE NO OTHER EXPRESS WARRANTIES
OR COVENANTS, AND THERE ARE NO IMPLIED WARRANTIES OR COVENANTS, INCLUDING, BUT
NOT LIMITED TO, THE IMPLIED WARRANTIES OR COVENANTS OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

4.10 Legal and Regulatory Compliance

Each Party agrees at its cost and expense to obtain all necessary regulatory
approvals applicable to its business, to obtain any necessary permits for its
business, and to comply with all laws and regulatory requirements applicable to
the performance of its obligations under this Agreement. To the extent Equifax
directs IBM, in accordance with the Regulatory Compliance Interaction Model set
forth as Exhibit A-4-1 to Schedule A (Services), to comply with Equifax
corporate compliance policies that describe the processes and procedures to be
followed in order for Equifax to be and remain in compliance with legal and
regulatory requirements (including consent decrees to which Equifax is a party)
that apply to Equifax's business and operations and provides IBM a written copy
of such corporate compliance policies, IBM shall comply with such corporate
compliance policies as and to the extent applicable to functions for which IBM
is responsible; provided, however, that IBM's compliance with such requirements
may constitute a New Service.

25

--------------------------------------------------------------------------------

4.11 Year 2000 Warranty

IBM warrants that products manufactured or distributed by IBM and bearing a logo
of IBM and/or an IBM Affiliate ("IBM Logo Products") that are provided under
this Agreement and installed after the Execution Date of a Transaction Document
and used to provide Services under this Agreement will be IBM Year 2000
Compliant, unless IBM notifies Equifax of its intention to install a non-IBM
Year 2000 Compliant IBM Logo Product and Equifax agrees in writing to such
installation.

4.12 Covenant of Cooperation and Good Faith

The Parties covenant to timely and diligently cooperate, with due consideration
of the goals, objectives and purposes of this Agreement, to facilitate the
performance of their respective duties and obligations under this Agreement in a
commercially reasonable manner. Further, the Parties agree to deal and negotiate
with each other and their respective Affiliates in good faith in the execution
and implementation of their duties and obligations under this Agreement.

5.     TRANSFER, TRANSITION AND TRANSFORMATION

5.1    Transition/Transformation Plans

(a) IBM and Equifax have developed and agreed upon the
"Transition/Transformation Plan" as set forth in Schedule I
(Transition/Transformation) and an "IT Management Process Improvement Program"
as set forth in Schedule J (IT Management Process Improvement Program). With
respect to the transition and transformation, IBM will:

(i)    perform the transition and transformation tasks as specified in
Schedule I (Transition/Transformation) and Schedule J (IT Management Process
Improvement Program), respectively; and

(ii)    maintain the Services with minimal disruption to Equifax's business
operations in each country;

(b) No functionality of the information technology services or operations being
transitioned or transformed shall be disabled or cut over to a new service or
replacement functionality until the new service or functionality is demonstrated
to Equifax's satisfaction to have equivalent capabilities for such functionality
and Equifax has provided written notice of acceptance of such capability;
provided, however, that IBM shall not be required to keep such dual services or
operations enabled for more than thirty (30) days (or, in specific
circumstances, if any, to be mutually agreed by the Parties in which it is not
reasonably possible to test and verify the proper functioning of the new service
or functionality within thirty (30) days, such longer period as is reasonable
under the circumstances) at IBM's expense unless Equifax has identified and
notified IBM within such period of reasonable concerns, in which case the
Parties will agree to a reasonable timeframe for continuation of the identified
services or operations at IBM's expense.

(c) Equifax reserves the right to monitor, test and otherwise participate in the
transition and transformation. IBM shall immediately notify Equifax if such
monitoring, testing or participation has caused (or in IBM's reasonable opinion
may cause) a problem or delay in the transition and transformation and work with
Equifax to prevent or circumvent such problem or delay.

(d) Equifax reserves the right to temporarily suspend the transition and/or the
transformation by providing notice to IBM if IBM is responsible for the
transition and/or transformation failing to fulfill the requirements set out in
the approved Transition/Transformation Plan or otherwise causing a material
disruption in Equifax's business environment occasioned by the carrying out of
the transition and/or transformation, until such time as IBM can demonstrate to
Equifax's satisfaction that it is ready to achieve such requirements and/or end
such disruptions.

26

--------------------------------------------------------------------------------

(e) During the transition period, Equifax will cooperate with IBM in
implementing the Transformation/Transformation Plan by providing the personnel
(or portions of the time of the personnel) set forth in the
Transformation/Transformation Plan ("Transition Personnel") and performing the
tasks described for Equifax in the Transition/Transformation Plan; provided,
however, that unless otherwise agreed in writing by the Parties, Equifax will
have a modest role and be responsible for incurring modest costs in performing
such tasks. During the Transition Period, IBM will be responsible for the
provision of the Services set forth in this Agreement (including within those
Services the implementation of the Transformation/Transformation Plan).

5.2    *

(a) In order to facilitate the orderly assumption by IBM and its Affiliates of
incremental scope of responsibility under this Agreement, * in accordance with
the terms and conditions of * and applicable local law. All costs and expenses
incurred by IBM in connection with * shall be the responsibility of IBM. Except
as * expressly provides otherwise, IBM will promptly reimburse Equifax for the *
on and after the Commencement Date for the period until *.

5.3    Resources and Facilities

(a) To enable IBM to provide the Services, the Parties may agree for Equifax to
provide, at no charge to IBM, the use of the Equifax Provided Hardware, Equifax
Provided Office Furnishings, Equifax facilities, and office services such as
reasonable local analog telephone services for the sole purpose of providing and
performing the Services for the Equifax Group. These obligations will generally
not include the provision of (i) office, storage or equipment/Data Center space,
parking facilities, or heat, light, power, air conditioning and other similar
utilities which will be provided under a separate lease agreement between the
members of the Equifax Group as lessor and IBM or its Affiliates as lessee for a
portion of any Equifax Group facilities leased to IBM (or its Affiliates), or
(ii) office support services (e.g., janitorial and security), office supplies
and similar services and consumables, unless already being provided to IBM by
Equifax as of the Execution Date. All such items provided by Equifax shall
comply with all applicable laws and regulations relating to safety and use.
Subject to the satisfaction of Equifax's obligation with respect to compliance
with applicable laws and regulations, IBM shall ensure a safe working
environment is maintained for the Equifax Provided Hardware, Equifax Provided
Office Furnishings and Equifax facilities in compliance with all applicable laws
and regulations, and shall take no action that will compromise such safety of
such working environment or violate such laws and regulations.

(b) Equifax agrees to negotiate in good faith with IBM with the objective of IBM
and Equifax entering into an agreement within six months to extend, through
March 1, 2012, the term of the existing sub-lease agreement between them
pursuant to which IBM sub-leases from Equifax space located at 1505 and 1525
Windward Concourse, Alpharetta, Georgia. The Parties agree that the extension of
the sub-lease would be on its existing terms for calculating the rent and other
amounts due under the sub-lease and that IBM shall have the right to perform
outsourcing services for other customers utilizing such space. The sub-lease
extension will also give IBM the option to further extend the term of the
sub-lease to be coterminous with the term of Equifax's facilities lease that
includes the sub-leased space in the event Equifax exercises any or all of its
current options to extend such lease at the end of its term — which options give
Equifax the right to extend the term of its lease for up to six (6) periods of
three (3) months each. If Equifax does not exercise its rights for such lease
extension or otherwise provide for IBM to utilize the same space, Equifax shall
be responsible for all costs incurred by IBM to move elements necessary for IBM
to continue to perform the Services.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

27

--------------------------------------------------------------------------------

(c) If the Parties fail to reach agreement on the terms of the sub-lease
extension, the sub-leased space at 1505 and 1525 Windward Concourse will become
an Equifax facility upon the expiration of the sub-lease, the continuous use of
which Equifax will make available to IBM during the Term, and IBM will credit
Equifax with an amount equal to the rent and services amounts specified in the
former sub-lease for so long as IBM continues to provide the Services from 1505
and 1525 Windward Concourse.

(d) IBM shall notify Equifax whenever any Equifax Provided Hardware, Equifax
Provided Software and/or Equifax Provided Office Furnishings are no longer
required by IBM to perform the Services. Equifax's obligations set forth in this
Section with respect to each such item of resources shall terminate thereafter.

(e) Except as otherwise provided in this Agreement, IBM will have the
responsibility and obligation to provide and administer, manage, support,
maintain and pay for all resources (including, without limitation, personnel,
hardware, software, facilities, services and other items, however described)
necessary or appropriate for IBM to provide, perform and deliver the Services as
described in this Agreement. When the Equifax resources are no longer required
for performance of the Services, IBM shall return them to Equifax in
substantially the same condition as when IBM began use of them, subject to
reasonable wear and tear.

(f) IBM will provide and have on site its Global Project Executive prior to the
Commencement Date and for the duration of the Term, and will timely provide
additional trained and qualified personnel as necessary or appropriate to
facilitate and ensure the timely and proper definition, provision, performance
and delivery of the Services in accordance with this Agreement.

(g) IBM will have the right to change the location of the IBM activities
associated with the Services with the prior written consent of Equifax (which
consent shall not be unreasonably withheld) or upon the occurrence of a Force
Majeure Event (in which event IBM shall, if possible, provide the Services from
the disaster recovery facility designated for that purpose). Equifax has agreed
that IBM may change the location of the Network Operations Center (NOC) from
Equifax's facility in Alpharetta, Georgia to an IBM facility located in the U.S.
Among the factors Equifax may consider in determining whether to grant any such
consent, Equifax may consider whether any and all changes in the location of
such IBM activities may result (i) in a reduction of IBM's ability to perform
the Services and the Business and Operations Support Plan; (ii) in any reduced
accessibility to IBM and/or the Services by the Equifax Group; (iii) in any
deterioration of the Services; (iv) any decrease in the security or integrity of
operations and Company Information of the Equifax Group; and (v) in any
additional cost to Equifax.

6.     GOVERNANCE

6.1    Relationship and Contract Governance Model

(a) IBM acknowledges that it is a key business requirement of Equifax's that IBM
provide the Services in a consistent, integrated manner globally across all
Service Towers and Country Locations. To meet that requirement, IBM has proposed
and will adhere to a global relationship and governance model and processes as
described in Schedule L (Governance).

(b) The IBM organization responsible for IBM's relationship with Equifax and
delivery of the Services will be led by an IBM Global Project Executive (Global
PE), whose counterpart will be the Equifax Global Program Manager (Global PM).

28

--------------------------------------------------------------------------------





(c) The IBM Global PE will be supported by IBM Regional Project Executives
(Regional PEs), one in each Country Location, and Delivery Project Executives
(DPEs), whose roles and responsibilities are set forth in Schedule L
(Governance). The IBM Regional PE's will serve as the primary points of contact
with their respective Equifax counterparts in their home Country Locations, the
Equifax Regional Program Managers (Regional PMs).

(d) For each Project undertaken under this Agreement, IBM will also designate in
the applicable Statement of Work a Project manager who will be assigned
full-time or part-time as specified in that Statement of Work and who will have
responsibility, working under the direction of the applicable IBM Regional PE,
for the successful completion and delivery of the Project.

6.2    Meetings

The Parties shall determine an appropriate set of meetings to be held between
their representatives, which shall include at least a quarterly meeting of the
IBM Global PE with the Equifax Global PM and at least a monthly meeting of each
IBM Regional PE with his or her counterpart Equifax Regional PM. IBM shall
prepare and circulate an agenda sufficiently in advance of each such meeting to
give participants an opportunity to prepare for the meeting. IBM will make such
changes to the agenda as Equifax may request. Equifax will chair all such
meetings. At Equifax's request, IBM shall prepare and circulate minutes promptly
after each meeting. Such minutes shall not be binding on either Party if they
are in any way inconsistent with this Agreement.

6.3    Procedures Manual.

(a) The "Procedures Manual" shall describe how IBM shall perform and deliver the
Services under this Agreement, the Machines and Software being used, and the
documentation (e.g., operations manuals, user guides, specifications) which
provide further details of such activities. The Procedures Manual shall describe
the activities IBM proposes to undertake in order to provide the Services,
including those direction, supervision, monitoring, staffing, reporting,
planning and oversight activities normally undertaken to provide services of the
type IBM is to provide under this Agreement. The Procedures Manual also shall
include descriptions of the acceptance testing and quality assurance procedures
approved by Equifax, IBM's problem management and escalation procedures, and the
other standards and procedures of IBM pertinent to Equifax's interaction with
IBM in obtaining the Services. The Procedures Manual shall be suitable for use
by Equifax to understand the Services.

(b) Within ninety (90) days after the Execution Date, IBM shall deliver a draft
Procedures Manual to Equifax, for Equifax's comments and review. IBM shall
incorporate reasonable comments or suggestions of Equifax and shall finalize the
Procedures Manual within one hundred and twenty (120) days after the
Commencement Date. The final Procedures Manual shall be subject to the approval
of Equifax. IBM shall periodically update the Procedures Manual to reflect
changes in the operations or procedures described therein. Updates of the
Procedures Manual shall be provided to Equifax for review, comment and approval.
IBM shall perform the Services in accordance with the most recent
Equifax-approved version of the Procedures Manual. In the event of a conflict
between the provisions of this Agreement and the Procedures Manual, the
provisions of this Agreement shall control. The Procedures Manual shall be
considered an operational document, which the IBM Global Project Executive and
the Equifax Global Program Manager may revise by mutual written agreement
without the need to amend this Agreement.

29

--------------------------------------------------------------------------------




6.4    Change Management Process

(a) The Parties will follow an agreed Change Management process to control
Changes to the IT Environment in a controlled manner with minimum disruption.
"Change," as defined in Exhibit A-2, means the addition, modification or removal
of any aspect of the IT Environment. The purposes and objectives of the Change
Management process are (i) to determine whether a Change to the IT Environment
is within the scope of the Services or constitutes a New Service, (ii) to
prioritize all requests for Changes, (iii) to minimize the risk of exceeding
time and/or cost estimates associated with the Change by identifying,
documenting, quantifying, controlling, managing and communicating Change
requests, their disposition and, as applicable, implementation; and (iv) to
identify the different roles, responsibilities and actions that shall be assumed
and taken by the Parties to define and implement the Changes. The Change
Management process covers activities from receipt of a request for a Change to
assessment, scheduling, implementation and, finally, review. The Change
Management process will produce approval (or otherwise) for any proposed Change.
Equifax will not be obliged to approve any Change requested by IBM if
implementation of the change would increase IBM's charges to Equifax under this
Agreement or Equifax's internal costs, or would otherwise adversely affect
Equifax's business. IBM shall not be obliged to carry out any Change that is not
approved by Equifax. The Change Management process will be included as part of
the Procedures Manual.

(b) If an approved Change would result in a change in the scope of the Services,
IBM's charges under this Agreement or terms and conditions, then such Change
must be authorized via a Contract Change made pursuant to Section 17.2.

(c) The Change Management process shall be considered an operational document,
which the IBM Global Project Executive and the Equifax Global Program Manager
may revise by mutual written agreement without the need to amend this Agreement.

7.     IBM Personnel

7.1    Global Project Executive

Unless otherwise provided in this Agreement, IBM shall cause the person assigned
as the IBM Global Project Executive to devote substantially all of his or her
working time and effort in the employ of IBM to his or her responsibilities for
the provision of the Services, subject to IBM's reasonable holiday, vacation and
medical leave policies and subject to occasional, short-term, non-recurring work
on other assignments by IBM related to the Project Executive's areas of
expertise. The IBM Global Project Executive shall (i) serve as the single point
of accountability for IBM for the Services; (ii) have day-to-day authority for
undertaking to ensure customer satisfaction; (iii) work directly with Equifax's
Chief Technology Officer and other information technology executives;
(iv) develop and maintain a keen understanding of Equifax's business
requirements and applications; and (v) serve as Equifax's technology advisor as
well as an advocate for Equifax's interests within IBM. The IBM Global Project
Executive's compensation shall include meaningful financial incentives based on
Equifax's satisfaction with the Services.

7.2    Replacement of Personnel

(a) IBM shall assign an adequate number of IBM personnel to perform the
Services. IBM personnel shall be properly educated, trained and fully qualified
for the Services they are to perform.

30

--------------------------------------------------------------------------------

(b) If Equifax reasonably and in good faith determines that it is not in
Equifax's best interests for any IBM or subcontractor employee to be appointed
to perform or to continue performing any of the Services, Equifax shall give IBM
written notice specifying the reasons for its position and requesting that such
employee not be appointed or be removed from the IBM or IBM subcontractor
employee group servicing Equifax and be replaced with another IBM employee or
IBM subcontractor employee. Promptly after its receipt of such a notice, IBM
shall investigate the matters set forth in the notice, discuss with Equifax the
results of the investigation, and resolve the matter in a mutually agreeable
manner. If, following such period, Equifax requests the replacement of such
person, IBM shall replace that person with another person of suitable ability
and qualifications.

7.3    Key IBM Personnel Positions

(a) The following positions shall be considered to be the initial Key IBM
Personnel Positions:

(i)The Global Project Executive;

(ii)Regional Project Executives; and

(iii)Delivery Project Executives.

(b) IBM shall cause the IBM Personnel who occupy each of the Key IBM Personnel
Positions to devote substantially full time and effort to the provision of the
Services, except that Equifax agrees that the individual appointed as the IBM
Global Project Executive as of the Commencement Date may continue to serve in
that role for both Equifax and the company he serves as of the Commencement Date
that was formerly owned by Equifax.

(c) Equifax may from time to time change the designated Key IBM Personnel
Positions under this Agreement, provided that without IBM's consent, the number
of Key IBM Personnel pPpositions shall not exceed the number specified above as
of the Commencement Date.

(d) Before the initial and each subsequent assignment of an individual to a Key
IBM Personnel Position, IBM shall notify Equifax of the proposed assignment,
introduce the individual to appropriate representatives of Equifax and,
consistent with IBM's personnel practices, provide Equifax with a resume and any
other information about a prospective individual reasonably requested by
Equifax. If Equifax in good faith objects to the proposed assignment, the
Parties shall attempt to resolve Equifax's concerns on a mutually agreeable
basis. If the Parties have not been able to resolve Equifax's concerns within
five (5) working days, IBM shall not assign the individual to that position and
shall propose to Equifax the assignment of another individual of suitable
ability and qualifications.

(e) IBM will give Equifax, where reasonably possible, at least ninety (90) days
advance notice of a change of the person appointed to a Key IBM Personnel
Position, and will discuss with Equifax any objections Equifax may have to such
change. Where reasonably possible, IBM will arrange for the proposed replacement
for an individual appointed to a Key IBM Personnel Position to work side-by-side
with the individual being replaced during the notice period to effectuate an
effective transfer of knowledge prior to the incumbent leaving his or her
position. IBM shall not reassign or replace any person assigned to a Key IBM
Personnel Position during the first year of his or her assignment to the Equifax
service team, nor shall IBM assign more than five (5) different individuals to a
single Key IBM Personnel Position during the Term, unless Equifax consents to
such reassignment or replacement, or the IBM employee voluntarily resigns from
IBM, requests a transfer, is terminated by IBM or is unable to work due to his
or her death or disability. Individuals

31

--------------------------------------------------------------------------------




filling Key IBM Personnel Positions may not be transferred or re-assigned until
a suitable replacement has been approved by Equifax, and no such re-assignment
or transfer shall occur at a time or in a manner that would have an adverse
impact on delivery of the Services. IBM shall establish and maintain an
up-to-date succession plan for the individuals serving in Key IBM Personnel
Positions.

7.4    Retention of Experienced Personnel

(a)Equifax has identified certain of the Transferred Employees as "Knowledge
Retention Personnel" due to their possession of knowledge that Equifax believes
will be critical to IBM in providing the Services. A list of the Transferred
Employees who are designated as Knowledge Retention Personnel is set forth as
Exhibit D-5 (Knowledge Retention Personnel) to Schedule D (Human Resources). IBM
will not transfer or reassign any Knowledge Retention Personnel from his or her
current function prior to the successful completion of the transition and
transformation projects set forth in Schedule I (Transition/Transformation) in
the applicable Country Locations that relate to his or her current function.
Thereafter, IBM will use commercially reasonable efforts to keep all Knowledge
Retention Personnel as members of the Equifax service team subject to IBM's
ability to make reasonable opportunities for promotion available to them within
the Equifax service team. The provisions of Section 7.3(e) shall also apply to
changes in the assignment and/or employment status of Knowledge Retention
Personnel, except that the provision of Section 7.3(e) that limits the number of
individuals who may occupy a Key Personnel Position during the Term shall not
apply to Knowledge Retention Personnel.

(b)Equifax and IBM agree that it is in their best interests to keep the turnover
rate of IBM personnel to a reasonably low level. Accordingly, if IBM fails to
meet the Service Levels persistently or continuously and if Equifax reasonably
believes such failure is attributable in whole or in part to IBM's reassignment,
movement, or other changes in the human resources allocated by IBM to the
performance and delivery of the Services and/or to the IBM subcontractors
assigned to the Equifax service team, Equifax will notify IBM of such belief and
the basis for such belief. Upon receipt of such notice from Equifax, IBM
(a) will promptly provide to Equifax a report setting forth IBM's position
regarding the matters raised by Equifax in its notice; (b) will meet with
Equifax to discuss the matters raised by Equifax in its notice and IBM's
positions with regard to such matters; and (c) will promptly and diligently take
Commercially Reasonable Efforts to modify or eliminate any IBM practices and/or
processes identified as adversely impacting the performance and delivery of the
Services.

8.     RELATIONSHIP PROTOCOLS

8.1    Annual Updating of Schedules to this Agreement

The Parties agree to review and update the Schedules to this Agreement
(including their respective Exhibits, Attachments, Appendices and Supplements)
at least once a year during the Term to accurately reflect the implementation of
agreed Changes. The preceding sentence is not intended, nor is it authorization,
to expand the scope of the Services except as provided pursuant to Section 10.1
(Prices and Charges for New Services) of Schedule C (Charges). If the Schedules
to this Agreement are not otherwise updated during any Contract Year, the
Parties will review and update them during the first month after the end of such
Contract Year.

32

--------------------------------------------------------------------------------

8.2    Required Consents

(a) Equifax shall have the legal responsibility for timely obtaining all
Required Consents under the Third Party Agreements to which a member of the
Equifax Group is a party on the Execution Date. Unless Schedule G (Third Party
Agreements) expressly provides otherwise, the applicable Equifax Group member
will remain the contracting party of record on each such Third Party Agreement.

(b) With regard to obtaining any Required Consents, IBM will provide Equifax
with advice and counsel regarding IBM's experience and agreements with the Third
Party Providers with respect to the agreements in Schedule G (Third Party
Agreements), and the benefit of any relationship of IBM with each such Third
Party Provider to the extent permitted under the IBM-Third Party Provider
arrangement. IBM shall also have management and administrative responsibilities
for obtaining Required Consents under such Third Party Agreements, subject to
the consent of Equifax to the terms of each such Required Consent. Subject to
the provisions of Section 8.3, IBM will use commercially reasonable efforts to
obtain, and will act as Equifax's attorney in fact in connection with obtaining,
such Required Consents, and any other Third Party Agreements that are entered
into after the Execution Date. Upon obtaining a Third Party Provider's agreement
to terms for a Required Consent, the Required Consent shall be provided to
Equifax for review, approval, and signature. If IBM is unable to obtain the
Required Consent within a reasonable time in a form acceptable to Equifax, then
Equifax may pursue such Required Consent directly. If Equifax is unable to
obtain the Required Consent, Equifax and IBM will determine a reasonable
alternative arrangement for the portion of the Services affected by the absence
of such Required Consent. The cost of achieving such reasonable alternative
arrangement shall be borne by IBM if caused by Required Consents needed from
(i) IBM or Affiliates of IBM, (ii) from the licensors of the IBM Software,
and/or (iii) from Third Party Provider under any Third Party Agreements treating
outsourcing arrangements involving IBM as the services provider differently than
their standard policies afforded to other outsourcing services providers
generally, and in all other instances such cost shall be borne by Equifax.

(c) The provisions of this paragraph shall govern financial responsibility for
fees payable for or in connection with obtaining Required Consents under Equifax
Group licenses for Third Party Provider Software listed on Schedule F
(Software). Equifax is financially responsible for payment of such consent fees
in an aggregate amount up to *, and IBM shall be financially responsible for any
such consent fees in excess of *. IBM will pay the required fees to the Third
Parties and may invoice Equifax for reimbursement for such payments (up to the *
aggregate cap) in January 2004. If the actual aggregate amount of such fees is
less than *, Equifax will reimburse IBM for the actual amount of such fees and,
in addition, pay IBM a bonus in an amount equal to one-half (1/2) of the
difference between * and the actual amount of such fees. For the avoidance of
doubt, Equifax will be financially responsible for all payments for any Required
Consents for Third Party Software not listed on Schedule F (Software) as of the
Execution Date.

(d) Equifax is financially responsible for all payments for any Required
Consents under Third Party Agreements listed in Schedule G (Third Party
Agreements) other than the Equifax Group licenses for Third Party Provider
Software listed on Schedule F (Software), which are subject to Section 8.2(c)
above.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

33

--------------------------------------------------------------------------------

(e) For all Third Party Agreements allocable to this Agreement entered into
after the Execution Date, the Party having financial responsibility for the
product or service to which the Third Party Agreement relates, as indicated in
Exhibit C-14 (Financial Responsibilities Matrix) to Schedule C (Charges), shall
bear the costs, if any, of obtaining any associated Required Consents. The
provisions of this paragraph shall be applicable to New Services unless
otherwise provided by the Parties in the Contract Change documentation governing
New Services.

8.3    Appointment as Attorney In Fact

(a) Equifax appoints IBM as the attorney in fact of the members of the Equifax
Group, and IBM accepts such appointment as a part of the Services, for the
limited purposes of administering, managing, supporting, operating under and
paying under the Third Party Agreements to which one or more members of the
Equifax Group is a party, and to obtain Required Consents as provided in
Section 8.2, in connection with the Services as contemplated by this Agreement.
Equifax does not appoint IBM as the attorney in fact of the members of the
Equifax Group for the purposes of entering into oral or written agreements with
any individual or business entity for or in the name of the Equifax Group or
their Affiliates, without the prior express written approval of Equifax. Equifax
agrees to promptly notify all Third Party Providers under the Third Party
Agreements to which one or more members of the Equifax Group is a party of such
appointment. Subject to its obligation to indemnify Equifax for any applicable
penalties, damages, termination or other charges under Section 14.1, IBM may
direct that the Equifax Group cancel, substitute, terminate, change or add to
the Third Party Providers under the Third Party Agreements as it chooses so long
as IBM continues to perform the Services in the manner required by this
Agreement; provided, however, IBM must submit written notification to Equifax
and obtain Equifax's written agreement prior to the cancellation, substitution,
termination, change or addition of any Third Party Agreement to which one or
more members of the Equifax Group is or will be a party. If Equifax does not
respond to such notice from IBM within twenty-one (21) business days of
Equifax's receipt of such notice, Equifax shall be deemed to have agreed to the
cancellation, substitution, termination, change or addition described in the IBM
notice. If any such cancellation, substitution, termination, change or addition
of a Third Party Agreement will have an impact on the operations of users that
are outside the scope of the Services and Equifax has notified IBM prior to the
expiration of the Equifax response period described above of such impact and IBM
elects to proceed, IBM will provide or cause to be provided the products and/or
services that are the subject of such Third Party Agreement to the users that
are outside the scope of the Services on terms no less favorable than the terms
of the applicable Third Party Agreement.

(b) IBM will perform its obligations and responsibilities as an attorney in fact
pursuant to Section 8.3(a) under all Third Party Agreements to which a member of
the Equifax Group is a party subject to the provisions of this Agreement,
including, without limitation, Section 8.2, this Section 8.3, Section 9.1 and
Article 11. Upon Equifax's request, IBM will provide to Equifax all information
and documentation related to its activities as the Equifax Group's attorney in
fact with regard to such Third Party Agreements. Equifax may terminate or
provide additional restrictions on IBM's attorney in fact appointment with
respect to any Third Party Agreement to which one or more of the members of the
Equifax Group is a party if IBM (i) fails to pay any amount due in a timely
manner; (ii) permits an actual default to occur; or (iii) does not diligently
pursue the service and financial benefits available to the Equifax Group under
such Third Party Agreement.

(c) Beginning on the Commencement Date and for the Term, the Equifax Group will
not enter into any new, or terminate or amend any existing, Third Party
Agreement to which one or more members of the Equifax Group is a party that
adversely impacts IBM's ability to provide the

34

--------------------------------------------------------------------------------




Services or increases IBM's cost of providing such Services without the prior
written consent of IBM.

8.4    Conflicts of Interests

(a) Each Party recognizes that IBM personnel providing Services to the Equifax
Group under this Agreement may perform similar services for others and this
Agreement shall not prevent IBM from performing similar services for others
subject to the restrictions set forth in Article 11; provided, however, IBM
shall not use any of the Equifax Provided Hardware or Equifax Software or
Equifax Provided Office Furnishings to perform similar services for others
(including IBM), without the prior written consent of Equifax.

(b) Neither Party, through its personnel at any site covered under this
Agreement, shall knowingly, directly or indirectly, solicit any employee of the
other Party or their Affiliates at such site during the Term of this Agreement
unless otherwise agreed in writing by the Parties and except as provided in
Section 12.5(g). Equifax or IBM employee's responses to or employment resulting
from general public solicitations will be exempted from this provision.

8.5    Alternate Providers

(a) During the Term, Equifax shall have the right to retain third party
suppliers (including suppliers of *) to perform any service, function,
responsibility, activity or task that is within the scope of the Services or
would constitute a New Service pursuant to Schedule C (Charges), or to perform
any such services, functions, responsibilities or tasks (whether all or a part
of the Services or the New Services) internally. IBM shall cooperate with any
such third party supplier and Equifax as requested from time to time. Such
cooperation shall include, without limitation, (i) providing reasonable physical
and electronic access to the Facilities, the Data Center and the books and
records in the possession of IBM regarding the Equifax Business and/or the
Services; (ii) use of any Machines used by IBM to perform services for the
Equifax Group for the Equifax Business; (iii) use of any of the Software (other
than any Software where the underlying license agreement does not authorize such
access and consent permitting such access and use has not been obtained);
(iv) providing such information (subject to an appropriate confidentiality
agreement, if appropriate) regarding the operating environment, System
constraints, and other operating parameters as is reasonably necessary for the
work product of the third party supplier of the Equifax Group to be compatible
with the Services or New Services; and (v) such other reasonable cooperation as
may be requested by Equifax.

(b) IBM's obligations hereunder shall be subject to the third party suppliers'
compliance with reasonable Facilities and Data Center data and physical security
and other applicable standards and procedures, execution of appropriate
confidentiality agreements, and reasonable scheduling of computer time and
access to other resources to be furnished by IBM pursuant to this Agreement.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

35

--------------------------------------------------------------------------------

(c) If IBM's cooperation with Equifax or any third party supplier performing
work as described in Section 8.5(a) would constitute a New Service, IBM shall
promptly so notify Equifax and the provisions of Section 10.1 of Schedule C
(Charges) shall apply. The Parties further agree that if in IBM's reasonable,
good faith determination, a third party supplier's activities impair IBM's
ability to meet the Service Levels or otherwise provide the Services in
accordance with this Agreement, IBM will provide written notice to Equifax of
such determination. The Parties will cooperate to determine and verify whether
such effect is caused by a third party supplier, the extent of such effect, and
how to ameliorate any such effect. IBM shall be excused for any inability to
meet the Service Levels or otherwise provide any of the Services to the extent,
and only for the period, any such third party supplier's activities directly
impair IBM's ability to meet any Service Level or otherwise provide any of the
Services in accordance with this Agreement.

(d) Equifax's retention of third party suppliers pursuant to this Section 8.5 to
perform services, functions, activities, tasks or responsibilities that are
within the scope of the Services shall not relieve Equifax of its obligations
set forth in this Agreement to pay IBM the charges applicable to such services,
functions, activities, tasks or responsibilities as set forth in this Agreement,
unless Equifax is relieved from such charge pursuant to a provision of this
Agreement or by the agreement of IBM. For the avoidance of doubt, the preceding
sentence shall not be interpreted to require Equifax to pay IBM any amount,
pursuant to a PxQ Calculation under Schedule C (Charges), for any Resource Units
not actually used or consumed by Equifax except in any particular circumstances
in which Equifax would be required to pay such amount to IBM pursuant to
Schedule C (Charges), notwithstanding the fact that Equifax did not actually use
or consume the Resource Units in question.

8.6    Use of Subcontractors

(a) The Parties will develop and prepare a list of approved subcontractors that
the Parties agree may be engaged by IBM to perform and deliver the part or
portion of the Services indicated on such list as a subcontractor to IBM (the
"Listed Subcontractors"), which will be attached to this Agreement as
Schedule R. Affiliates of IBM shall be deemed to be Listed Subcontractors. With
respect to subcontractors which are not Listed Subcontractors, IBM shall notify
Equifax at least fifteen (15) business days prior to the proposed date of
commencement by IBM of any subcontractor's activity with respect to the Equifax
Group or the Services, in writing of a decision to delegate or subcontract a
function, responsibility or task to a subcontractor, or to change subcontractors
for any function, responsibility or task, (i) that could have a material affect
on the quality, timing, cost, consistency or performance of the Services or on
the operations of any member of the Equifax Group or on the security of the
Equifax Group data, books and records, or Facilities, or on the Equifax Business
as conducted by any member of the Equifax Group, or (ii) where the subcontractor
will interface directly with the members of the Equifax Group. Upon Equifax's
request, IBM shall promptly provide to Equifax information regarding the
proposed new or replacement subcontractors in order to permit Equifax to
determine whether to grant its consent to such delegation or change or
subcontract. Such information shall include the scope of the Services to be
delegated, and the experience, financial status, resources, and reason for
selection of the proposed subcontractors. Subject to IBM's timely provision of
the foregoing information to Equifax, Equifax shall be deemed to have accepted
such delegation or subcontract or change that is the subject of the notification
by IBM to Equifax, if Equifax has not notified IBM in writing of its good faith
objections to such delegation or subcontract on or before the fifteenth (15th)
business day after receipt of such notice from IBM. IBM shall not delegate or
subcontract or change subcontractors unless and until IBM and Equifax shall have
resolved any objection timely made by

36

--------------------------------------------------------------------------------

Equifax to such proposed action by IBM. In addition, IBM shall not disclose any
Confidential Information of the Equifax Group to any subcontractor unless and
until such subcontractor has agreed in writing to protect the confidentiality of
such Confidential Information in a manner equivalent to that required of IBM by
Article 11.

(b) Equifax shall have the right to request that IBM replace a subcontractor if
such subcontractor has entered a business that is primarily competitive with
Equifax's main business.

(c) IBM shall remain primarily liable and obligated to Equifax for the timely
and proper performance of all of its obligations hereunder even if such
obligations are delegated to third party subcontractors (including, without
limitation, Affiliates of IBM entering into Local Enabling Agreements with
Equifax and/or Affiliates of Equifax), and for the proper and timely performance
and actions of any person or entity to which it delegates or subcontracts any
such obligation.

(d) Subcontractors used by IBM in performing the Services shall be subject to
the provisions of Section 3.7 and Schedule T (Security Procedures).

8.7    Equifax Approvals and Notification

For those areas of the Services where Equifax (a) has reserved a
right-of-approval, consent or agreement, (b) is required to provide
notification, and/or (c) is to perform a responsibility set forth in this
Agreement, and such approval, consent, notification or performance is delayed or
withheld beyond the period provided in this Agreement, without authorization or
right and, such delay or withholding is not caused by IBM and affects IBM's
ability to provide the Services under this Agreement, IBM will be excused from
any failure to meet the Service Levels for any affected portion of the Services
to the extent, but only to the extent, such failure is directly caused by such
delay or withholding. If not specified otherwise in this Agreement, the period
for such approval or notification shall be fifteen (15) business days unless
another time period is otherwise agreed by the Parties.

9.     CHARGES

Schedule C (Charges) to this Agreement sets forth the pricing, invoicing and
payment methodologies and processes for the charges related to the Services. For
the avoidance of doubt, Equifax acknowledges that it will receive and be obliged
to pay invoices for IBM's charges under the existing IBM-Equifax agreements set
forth in Schedule M for Services provided on or before July 31, 2003 thereunder.

10.   INTELLECTUAL PROPERTY RIGHTS

IBM, the members of the Equifax Group and their respective contractors and
subcontractors may develop, create, modify or personalize (collectively,
"Develop," "Developed" or "Developing") certain computer programming code,
including source and object code ("Code") and other Materials in order to
perform the Services. The provisions of this Article 10 set forth the respective
rights of Equifax and IBM in such Code and other Materials.

37

--------------------------------------------------------------------------------





10.1 Ownership of Materials

With respect to any Materials whether Developed solely by IBM or its
subcontractors, or jointly by the Equifax Group personnel or their
subcontractors and IBM or its subcontractors, ownership will be as follows:

(a) Equifax Code, Equifax Derivative Code and Equifax Works, and all * other
than Equifax Materials Developed by IBM under this Agreement (for example,
Equifax Materials developed outside the scope of this Agreement or existing
prior to the Commencement Date), shall be owned by Equifax or another member of
the Equifax Group, as applicable. During the Term, IBM shall have an
irrevocable, nonexclusive, worldwide, paid-up license to use, execute,
reproduce, display, perform, operate, distribute, modify, develop, personalize
and create Derivative Works from such Materials *.

(b) IBM Code, IBM Derivative Code, IBM Works and IBM Interfaces, and all patent
rights created in the course of Developing IBM Code, IBM Derivative Code, IBM
Works and IBM Interfaces, shall be owned by IBM. The Equifax Group shall have an
irrevocable, nonexclusive, worldwide, paid-up license to use, execute, operate,
reproduce, display, perform, distribute, modify, Develop, personalize and create
Derivative Works from such Materials internally, and the right to sublicense
third parties to do any of the foregoing, to the extent necessary and for the
sole purpose of receiving or using the Services during the Term.

(c) With respect to any Equifax Materials whether or not Developed under this
Agreement, which are or have been Developed solely by the Equifax Group
personnel and/or their contractors, such Materials and all patent rights created
in the course of Developing such Materials shall be owned by Equifax. IBM shall
have an irrevocable, nonexclusive, worldwide, paid-up license to use, execute,
operate, reproduce, display, perform, distribute, modify, Develop, personalize
and create Derivative Works from such *.

(d) *

(e) Any ownership or license rights herein granted to either Party or another
member of the Equifax Group or any other Authorized Users are limited by and
subject to any *, and terms and conditions of * applicable Third Party
Providers.

(f) To the extent that by operation of law any of the Materials, * may not be
owned by IBM or the Equifax Group to which ownership has been allocated under
this Article 10, each Party agrees to promptly assign, or cause to be assigned,
and take such actions and execute and deliver such documents as shall be
necessary or appropriate to effect such assignment without further
consideration. Each Party hereby assigns, without further consideration, the
ownership of all right, title and interest in all U.S. and foreign copyrights,
and mask work rights (if any) in the Materials to the other Party as set forth
in this Article 10. Such assignee shall have the right to obtain and hold in its
own name or transfer patents and copyrights, applications, registrations,
renewals and all other rights relating or pertinent thereto.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

38

--------------------------------------------------------------------------------

10.2    Obligations Regarding Materials

(a) Following the Development of Equifax Code, Equifax Derivative Code or
Equifax Works or the creation of any invention (whether or not patentable) in
the course of such Development, by IBM (or any of its Affiliates or
subcontractors), IBM will follow its standard processes and procedures to assess
whether any patentable ideas have been identified or discovered and provide to
Equifax any invention disclosure prepared by IBM in accordance with its standard
processes and procedures.

(b) The Parties agree to reproduce copyright legends which appear on any portion
of the Materials which may be owned by the Parties and any and all third
parties.

(c) Except as set forth in this Article 10 or in Article 11, this Agreement
shall not preclude either Party from Developing materials or providing services
which are competitive to the Materials or Services which might be delivered
pursuant to this Agreement, except to the extent any of same may infringe any of
the other Party's patent rights, copyrights, trade secrets or mask work rights.

(d) Neither this Agreement nor any disclosure made hereunder grants any license
to either Party under any patents rights, copyrights, mask work rights or trade
secrets of the other Party, except for the licenses expressly granted under this
Article 10 and Section 12.6 hereof.

(e) Each Party and their respective Affiliates shall have the right to develop
commercialize, use, publish and distribute materials and/or intellectual
property which may be substantially similar to the Materials (including, without
limitation, computer programs and other copyrighted works) for their own use,
for third parties or for other purposes provided that such activities are
effected without breach of their obligations under this Agreement and do not
infringe the intellectual property rights of the other Party and/or its
Affiliates.

10.3 Authorized Users

The Authorized Users (excluding the Equifax Group) shall have only such rights
to the intellectual property comprising the System as shall be granted by
Equifax which in no event shall be greater than any right Equifax may have to
such intellectual property. All such rights shall be subject to this Agreement.

11.   CONFIDENTIALITY/DATA SECURITY

11.1    Confidential Information

(a) IBM and Equifax each acknowledge that the other Party and/or its Affiliates
possesses and will continue to possess information, which has commercial value
in such other Party's and/or its Affiliates' business and is not in the public
domain. Such information has been created, discovered, developed by such other
Party and its Affiliates or provided to it by a third party, and such other
Party and/or its Affiliates holds property rights in such information by
assignment, license or otherwise. "Confidential Information" means with respect
to a Party, any and all proprietary business information of the disclosing Party
and/or its Affiliates and/or of third parties in the possession of the
disclosing Party and its Affiliates treated as secret by the disclosing Party
and its Affiliates (that is, it is the subject of efforts by the disclosing
Party and/or its Affiliates that are reasonable under the circumstances to
maintain its secrecy) that does not constitute a Trade Secret (defined below),
including, without limitation, the terms of this Agreement, and any and all
proprietary information in the possession of such disclosing Party and/or its
Affiliates of which the receiving Party and/or its Affiliates become aware as a
result of its access to and presence at the other Party's and/or its Affiliates'
facilities. "Trade Secrets" mean with respect to a Party,

39

--------------------------------------------------------------------------------

information related to the services and/or business of the disclosing Party
and/or its Affiliates and/or of a third party which (a) derives economic value,
actual or potential, from not being generally known to or readily ascertainable
by other persons who can obtain economic value from its disclosure or use; and
(b) is the subject of efforts by the disclosing Party and/or its Affiliates that
are reasonable under the circumstances to maintain its secrecy, including
without limitation (i) marking any information reduced to tangible form clearly
and conspicuously with a legend identifying its confidential or proprietary
nature; (ii) identifying any oral presentation or communication as confidential
immediately before, during or after such oral presentation or communication; or
(iii) otherwise, treating such information as confidential or secret. Assuming
the criteria in sections (a) and (b) above are met, Trade Secrets include, but
are not limited to, technical and nontechnical data, formulas, patterns,
compilations, computer programs and software, devices, drawings, processes,
methods, techniques, designs, programs, financial plans, product plans, and
lists of actual or potential customers and suppliers. "Company Information"
means collectively the Confidential Information, Equifax Data and Trade Secrets.
Company Information also includes information which has been disclosed to either
Party and/or its Affiliates by a third party which such Party and/or its
Affiliates is obligated to treat as confidential or secret.

(b) For the purposes of obligations under Article 11, "Authorized Users" are
included within the concept of "Equifax and/or its Affiliates" or "Party and/or
its Affiliates".

11.2    Obligations

(a) Equifax and IBM will each refrain from disclosing, will hold as
confidential, and will use the same level of care to prevent disclosure to third
parties and to hold confidential, the Company Information of the other Party as
it employs to avoid disclosure, publication or dissemination of its own
information of a similar nature but in no event less than a reasonable standard
of care. Notwithstanding the foregoing, the Parties and their Affiliates may
disclose Company Information in the case of Equifax and its Affiliates, to
members of the Equifax Group or to companies divested by the Equifax Group that
elect to receive services hereunder as an Authorized User, and in the case of
both Parties and their Affiliates, to companies divested by the Equifax Group
that elect to receive services hereunder as an Authorized User or to authorized
contractors and subcontractors involved in providing and using the Services
under this Agreement where: (i) such disclosure is necessary to permit the
members of the Equifax Group or any divested companies of the Equifax Group that
receive services hereunder as an Authorized User, or any authorized contractor
or subcontractor to perform its duties hereunder or use the Services;
(ii) members of the Equifax Group and such divested companies of the Equifax
Group that elect to receive services hereunder or any authorized contractor or
subcontractor agree in writing to observe the confidentiality and restricted use
and disclosure covenants and standards of care set forth in this Article 11 and
IBM and Equifax are each third party beneficiaries for all purposes; and
(iii) IBM in the case of Equifax Company Information received by IBM and/or its
Affiliates and disclosed by them as permitted herein or Equifax in the case of
IBM Company Information received by Equifax and/or its Affiliates and disclosed
by them as permitted herein, assumes full responsibility for the acts or
omissions of its Affiliates, contractors and subcontractors or, in the case of
Equifax, its divested companies receiving services hereunder as an Authorized
User, no less than if the acts or omissions were those of IBM and Equifax
respectively.

(b) Neither Equifax nor IBM shall use the Company Information of the other Party
except in the case of IBM and its Affiliates and subcontractors, (i) in
connection with the performance of the Services and (ii) as otherwise
specifically permitted in this Agreement, and in the case of Equifax, its
contractors and other members of the Equifax Group, (A) as specifically
permitted in this

40

--------------------------------------------------------------------------------




Agreement and (B) in connection with the use of the Services. IBM shall be
responsible to ensure that its Affiliates and subcontractors comply with this
Section 11.2(b) and Equifax shall be responsible to ensure that the members of
the Equifax Group and its contractors comply with this Section 11.2(b).

(c) Without limiting the generality of the foregoing, neither Party nor their
Affiliates will publicly disclose the terms of this Agreement, except to the
extent permitted by this Article 11 and to enforce the terms of this Agreement,
without the prior written consent of the other. Furthermore, neither IBM nor
Equifax nor their Affiliates will make any use of the Company Information of the
other Party and its Affiliates except as contemplated by this Agreement; acquire
any right in or assert any lien against the other Party's Company Information
except as contemplated by this Agreement; or refuse to promptly return, provide
a copy of or destroy such Company Information upon the request of the disclosing
Party.

(d) Notwithstanding any other provision of the Agreement, neither Party will be
restricted in using, in connection with its business operations, any * ideas,
concepts, know-how and techniques which are retained in the unaided memories of
employees who have had access to the other Party's Confidential Information,
subsequent to the Commencement Date, without deliberate memorization of such
Confidential Information for purposes of reuse under this paragraph ("Residual
Knowledge") *.

11.3 Exclusions

Notwithstanding the foregoing, this Article 11 will not apply to any information
which IBM or Equifax can demonstrate was: (a) at the time of disclosure to it,
in the public domain; (b) after disclosure to it, published or otherwise becomes
part of the public domain through no fault of the receiving party; (c) without a
breach of duty owed to the disclosing party, is in the possession of the
receiving party at the time of disclosure to it; (d) received after disclosure
to it from a third party who had a lawful right to and, without a breach of duty
owed to the disclosing party, did disclose such information to it; or
(e) independently developed by the receiving party without reference to Company
Information of the disclosing party. Further, either Party may disclose the
other Party's Company Information to the extent required by law or order of a
court or governmental agency. However, the recipient of such Company Information
must give the other Party prompt notice and make a reasonable effort to obtain a
protective order or otherwise protect the confidentiality of such information,
all at the discloser's cost and expense. It is understood that the receipt of
Company Information under this Agreement will not limit or restrict assignment
or reassignment of employees of IBM and its Affiliates and the Equifax Group
within or between the respective Parties and their Affiliates.

11.4 Loss of Company Information

The receiving Party will immediately notify the disclosing Party, orally or in
writing in the event of any disclosure, loss, or use in violation of this
Agreement of a disclosing Party's Company Information known to the receiving
Party.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

41

--------------------------------------------------------------------------------

11.5 Limitation

The covenants of confidentiality set forth herein (a) will apply after the
Commencement Date to any Company Information disclosed to the receiving Party
before and after the Commencement Date and (b) will continue and must be
maintained from the Commencement Date through termination of the relationship
between the Parties and (i) with respect to Trade Secrets, until the earlier of
ten (10) years after termination of this Agreement or until such Trade Secrets
no longer qualify as trade secrets under applicable law; and (ii) with respect
to Confidential Information for a period equal to the shorter of two (2) years
after termination of the Parties' relationship under this Agreement, or until
such Confidential Information no longer qualifies as confidential under
applicable law. Neither Party will be responsible for the security of the
Company Information of the other Party during transmission via public
communications facilities or for the loss of or damage to such information
during transmission, except to the extent that such breach of security or loss
or damage is caused by the failure of such Party to perform its obligations
under this Agreement, including exercising the standard of care set forth in
Section 11.2(a).

11.6    Equifax Data

(a) All of Equifax's Company Information (including, without limitation, data,
records and reports related to the Equifax Group, the Equifax Business and the
Services) is represented by Equifax to be the exclusive property of Equifax,
and/or its Affiliates or the property of third parties licensed to Equifax
and/or its Affiliates, and the furnishing of such information, data, records and
reports to, or access to such items by, IBM and/or its Affiliates and/or
subcontractors will not grant any express or implied license to or interest in
IBM and/or its Affiliates and/or subcontractors relating to such information,
data, records and reports except as required to perform the Services pursuant to
this Agreement. Unless specifically provided otherwise in this Agreement, IBM
shall have no responsibility with respect to compliance with laws or regulations
applicable to the storage, maintenance, and distribution of Equifax Company
Information to the extent that any such activity by IBM is performed or
implemented in accordance with Equifax's legal compliance officer's written
instruction or direction. Upon request by Equifax at any time and from time to
time and without regard to the default status of the Parties under this
Agreement, IBM and/or its Affiliates and/or subcontractors shall promptly
deliver to Equifax Equifax's Company Information (including without limitation
all data, records and related reports regarding the Equifax Group, the Equifax
Business and the Services) in electronic (tape) format and in such hard copy as
existing on the date of the request by Equifax.

(b) IBM personnel shall not attempt to access, or allow access to, any Equifax
Data which they are not permitted to access under this Agreement. If such access
is attained, IBM shall immediately report such incident to Equifax, describe in
detail the accessed Equifax Data and return to Equifax any copied or removed
Equifax Data.

11.7    Data Privacy

In carrying out their activities under this Agreement, the Parties shall observe
and comply with the data privacy and protection requirements set forth in
Schedule P (Data Protection).

42

--------------------------------------------------------------------------------



12.   TERMINATION

12.1    Termination By Equifax

Subject to the Termination Charges set forth in Schedule C (Charges), where
applicable, Equifax may terminate the applicable portion(s) of this Agreement
for the following reasons:

(a) A material breach of this Agreement by IBM and/or its Affiliates that
remains uncured for ten (10) days after receipt of written notice thereof;
provided, however, if a material breach of this Agreement by IBM and/or its
Affiliates (other than a breach of Article 11 hereof) occurs that by its nature
cannot be cured by IBM in such ten (10) day period but IBM submits a
commercially reasonable written plan to Equifax within such period to cure such
breach after the ten (10) day period (but in no event more than forty five
(45) days after such notice of breach), the cure period for such breach shall be
extended to the date set forth in the plan (but in no event more than sixty
(60) days after the notice of breach). If the material breach by its nature
cannot be cured within sixty (60) days, then Equifax may terminate this
Agreement by providing notice to IBM; or

(b) There exists a series of non-material or persistent breaches by IBM and/or
its Affiliates that in the aggregate have a material and significant adverse
impact (i) on the Services support of the administrative, management, planning,
financial reporting or operations functions of the Equifax Group or the portion
of the Equifax Group constituting the user group, or (ii) on the management of
the Services or the portion of the Services; or

(c) For convenience upon one hundred eighty (180) days prior notice by Equifax
to IBM, Equifax may terminate by Service Tower or by Country Location or this
entire Agreement at any time after the third anniversary of the Commencement
Date; or

(d) In the event that (i) another entity, directly or indirectly, in a single
transaction or series of related transactions, acquires either Control of
Equifax or all or substantially all of the assets of Equifax, or (ii) Equifax is
merged with or into another entity, upon one hundred eighty (180) days prior
notice by Equifax to IBM, which notice must be given within 180 days after the
Change of Control; or

(e) IBM and/or its Affiliate that has accepted this Agreement by executing a
Local Enabling Agreement becomes insolvent or is unable to pay its debts or
enters into or files (or has filed or commenced against it) a petition,
arrangement, application, action or other proceeding seeking relief or
protection under the bankruptcy laws of the United States or any similar laws of
the United States or any state of the United States or any other country or
transfers all or substantially all of its assets to another person or entity; or

(f) IBM and/or its Affiliate that has accepted this Agreement by executing a
Local Enabling Agreement incurs * in excess of the * under the circumstances and
resulting from the events described in Section 13.1(a)(i);

(g) If Equifax's license to use credit data in Spain shall expire or be
terminated prior to the end of the Term of this Agreement, Equifax may terminate
this Agreement with respect to Services provided in Spain as of a date specified
by Equifax in a written notice of termination to IBM, and Equifax will pay IBM's
charges due and payable through the termination date. If Equifax elects such
termination, Equifax shall pay on account of such termination IBM's Wind-Down
Expenses for a period not to exceed one hundred twenty (120) days and shall
acquire from IBM, at a cost equal to IBM's then-current net book value, and
hardware or software primarily dedicated to performing Services for Equifax that
cannot be redeployed by IBM using Commercially Reasonable Efforts.; or

(h) Under the circumstances set forth in Section 17.3.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

43

--------------------------------------------------------------------------------



12.2 Termination by IBM

In the event, but only in the event, that Equifax fails to pay IBM when due
undisputed charges totaling at least one (1) month's charge under this Agreement
and fails to make such payment within sixty (60) days after receiving notice
from IBM of the failure to make such payment, IBM may, by giving written notice
to Equifax, terminate this Agreement as of a date specified in the notice of
termination.

12.3 Services Transfer Assistance

(a) The Parties agree that IBM will cooperate with the Equifax Group to assist
in the orderly transfer of the services, functions, responsibilities, tasks and
operations comprising the Services provided by IBM and its Affiliates hereunder
to one or more members of the Equifax Group itself or another services provider
in connection with the expiration or earlier termination of this Agreement for
any reason, however described. The Term of this Agreement shall not be deemed to
have expired or terminated until the Services Transfer Assistance thereunder is
completed. Upon Equifax's request IBM or its Affiliate shall provide transfer
assistance in connection with migrating the work of the Equifax Group to the
Equifax Group itself or another services provider ("Services Transfer
Assistance") commencing up to one (1) year prior to expiration or upon any
notice of termination, or of non-renewal of this Agreement. In the event Equifax
repeatedly fails to pay any amounts when due and payable under this Agreement
within two (2) years of the start of Services Transfer Assistance, with or
without an attendant termination for cause by IBM, IBM shall not be required to
provide Services Transfer Assistance unless Equifax prepays the applicable total
monthly charges due under Schedule C (Charges) for the entire duration of
Services Transfer Assistance, if any, and a reasonable projection of other
charges due for the entire period Equifax requests Services Transfer Assistance.
In no event will Equifax's holding of or escrow of monies in compliance with
Section 8.2 (Disputed Charges/Credits) of Schedule C (Charges) be considered a
failure by Equifax to pay amounts due and payable hereunder. Further, IBM shall
provide the Services Transfer Assistance in accordance with this Section 12.5
even in the event of Equifax's material breach (other than an uncured payment
default) with or without an attendant termination for cause by IBM, if Equifax
prepays a reasonable projection of the other charges due under this Agreement
(other than the total monthly charges due under Schedule C (Charges), which
shall be paid monthly as provided in Schedule C (Charges)) for the Services
Transfer Assistance for the entire period Equifax desires IBM to provide such
services to the Equifax Group or its designees. Services Transfer Assistance
shall be provided through the effective date of the expiration or termination of
the Services being terminated, and upon request by Equifax, the effective date
of such expiration or termination shall be extended for up to one (1) year
thereafter pursuant to the terms and conditions of this Agreement and such
period shall be considered an extension of the Term, however any such extension
shall not affect the payment date or amount of any applicable Termination
Charges, which Termination Charges shall be due and payable as of the initially
noticed effective date of termination. Services Transfer Assistance shall
include, but not be limited to, providing the Equifax Group and their respective
agents, contractors and consultants, as necessary, with the services described
in Schedule O (Services Transfer Assistance).

(b) If the provision of any Services Transfer Assistance by IBM would require
IBM to perform New Services, the provisions of Section 10.1 (Prices and Charges
for New Services) of Schedule C (Charges) shall apply.

(c) If Equifax exercises its option to prepay the monthly charges due under
Schedule C (Charges) and other charges reasonably projected by IBM for Services
Transfer Assistance and it is

44

--------------------------------------------------------------------------------




determined that such prepayment is in excess of the actual charges associated
with the Services Transfer Assistance, then IBM shall apply such overpayment to
monies otherwise due IBM or, if no monies are due IBM, promptly refund such
overpayment to Equifax at the end of such Services Transfer Assistance.
Conversely, if the amount prepaid by Equifax to IBM for Services Transfer
Assistance does not fully reimburse IBM for the actual charges due under
Schedule C (Charges) for the provision of Services Transfer Assistance to
Equifax, then IBM shall invoice Equifax and Equifax shall promptly pay IBM for
such additional amounts as incurred and invoiced to Equifax.

(d) In the process of evaluating whether to undertake or allow termination,
expiration or renewal of this Agreement, Equifax may consider obtaining, or
determine to obtain, offers for performance of services similar to the Services
following termination, expiration or renewal of this Agreement. As and when
reasonably requested by Equifax for use in such a process, IBM shall provide to
Equifax such information and other cooperation regarding performance of the
Services as would be reasonably necessary for a third party to prepare an
informed, non-qualified offer for such services. The types of information and
level of cooperation to be provided by IBM pursuant to this Section 12.3(d)
shall be no less than those initially provided by Equifax to IBM prior to
commencement of this Agreement.

12.4 Equitable Remedies

If a court of competent jurisdiction should find that IBM has breached its
obligations to provide Service Transfer Assistance, IBM agrees that, *.

12.5 Other Rights Upon Termination

At the expiration or earlier termination of this Agreement for any reason,
however described, IBM agrees in each such instance, as applicable:

(a) Upon Equifax's request, IBM agrees to sell to Equifax or its designee the
IBM Machines owned by IBM then currently being used by IBM primarily to perform
the Services or the portion of the Services, as applicable, at its then-current
unamortized net book market value. In the case of IBM Machines that IBM is
leasing and using primarily to perform the Services, IBM agrees to permit
Equifax or its designee to either buy-out the lease on the IBM Machines and
purchase the IBM Machines from the lessor or assume the lease(s) and secure the
release of IBM thereon, subject to the terms of the applicable lease. Equifax
shall be responsible for any sales, use or similar taxes associated with such
purchase of such IBM Machines or the assumption of such leases.

(b) To the extent that IBM is using commercially available IBM proprietary
software to perform the Services on the termination or expiration of the
Agreement, IBM will grant to the members of the Equifax Group and their
Affiliates a license (which license shall permit a third party designee to use
such software solely for Equifax's benefit) to such software (and any related
documentation) on IBM's then standard terms and conditions (other than any
one-time charges which shall not be required).

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

45

--------------------------------------------------------------------------------

(c) IBM will provide to the Equifax Group * in accordance with * for use by the
Equifax Group as a part of and in connection with the Equifax Business, upon
terms and prices to be mutually agreed upon by the Parties (which prices shall
not be greater and other terms shall be no less favorable than those then
offered to other customers of IBM) or, in the case where no such customers
exist, other third parties). At Equifax's option, IBM will recommend a mutually
agreeable commercially available substitute, if available, to perform the same
function.

(d) Subject to Section 12.6(e), if IBM has licensed or purchased and is using
any generally commercially available Software to provide the Services to the
Equifax Group at the date of expiration or termination of this Agreement,
Equifax may elect to take a transfer or an assignment of the license for such
software (and any attendant maintenance agreement), subject to the terms of such
license reimburse IBM for the initial license or purchase charges for such
Software in an amount equal to the remaining unamortized cost of such Software,
if any, depreciated over a five (5) year life. Equifax shall also pay any
transfer fee or charge imposed by the applicable vendor and not the obligation
of IBM hereunder, and subject to Equifax's acceptance of any applicable vendor
terms and conditions, such licensed Software shall be transferred or assigned to
Equifax.

(e) If IBM has licensed or purchased and is using any generally commercially
available Software to provide the Services to the Equifax Group and other IBM
customers in a shared environment at the date of expiration or termination of
this Agreement, IBM, upon request by Equifax, will assist Equifax in obtaining
licenses for such Software (and any attendant maintenance agreement) subject to
Equifax's payment of any license fee and other charge imposed by the applicable
vendor.

(f) IBM will use Commercially Reasonable Efforts to negotiate license
arrangements with third parties that will minimize the amount of license and
maintenance agreement and assignment fees to be paid by Equifax. If IBM is
unsuccessful in any such negotiations, it will so notify Equifax prior to
executing the affected agreement, in which event Equifax may elect participate
in the negotiation of such license and maintenance agreement arrangements. IBM
shall provide reasonable advance written notice to Equifax of such anticipated
negotiations.

(g) In the case of the impending expiration or termination of this Agreement for
any reason, subject to local law, the Equifax Group shall have the right (or, as
required by applicable local law, the duty) to make offers of employment to any
or all IBM employees performing material Services for the Equifax Group
hereunder, as applicable ("Service Employees"). Promptly after either Party
provides the other Party written notice of termination or expiration with the
prior consent of each Services Employee (each of whom IBM will notify of
Equifax's interest), IBM agrees, subject to the agreement of the Service
Employees, to supply Equifax with the names and resumes requested by Equifax for
the purpose of exercising its rights under this Section 12.5(g), at no charge.
Equifax's rights under this Section 12.5 will take precedence over any
IBM/employee employment contract or covenant that may otherwise limit an
employee's right to accept employment with the Equifax Group.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

46

--------------------------------------------------------------------------------

(h) Upon Equifax's request, IBM will transfer or assign to Equifax or its
designee, on mutually acceptable terms and conditions, any Third Party
Agreements not otherwise treated in this Section 12.5, applicable solely to
services being provided to Equifax, including, without limitation, Third Party
Agreements for maintenance, Disaster Recovery Services and other necessary third
party services then being used by IBM to perform the Services subject to the
payment by Equifax of any transfer fee or charge imposed by the applicable
vendors.

12.6 Effect of Termination/Survival of Selected Provisions

Notwithstanding the expiration or earlier termination of the Services or this
Agreement for any reason however described, the following Sections of this
Agreement shall survive any such expiration or termination: Section 8.3(b),
Article 10, Article 11, Section 12.5, Section 12.6, Article 13, Article 14,
Article 15, Section 16.1 and Article 17.

12.7 Savings Clause

Equifax's failure to perform its Equifax Retained Functions or its
responsibilities set forth in this Agreement (other than as provided in
Section 12.2) shall not be deemed to be grounds for termination by IBM. IBM's
nonperformance of its obligations under this Agreement shall be excused if and
to the extent (a) such IBM nonperformance results from Equifax's failure to
perform its responsibilities; and (b) IBM provides Equifax with reasonable
notice of such nonperformance and uses Commercially Reasonable Efforts to
perform notwithstanding Equifax's failure to perform (with Equifax reimbursing
IBM for its additional out-of-pocket expenses for such efforts).

13.   LIABILITY

13.1 Liability Caps

(a) Except as provided in Section *, the liability of IBM and its Affiliates to
Equifax and its Affiliates under this Agreement arising out of or resulting from
the performance or non-performance of IBM and/or its Affiliates and/or
subcontractors of the Services and its obligations shall be limited in the
aggregate for all claims, causes of action or occurrences:

(i)    to Direct Damages incurred by Equifax and its Affiliates equal to the
charges paid by Equifax for the Services in the affected country during the *
immediately prior to the first event which is the subject of the first claim or
if * have not elapsed in the term of this Agreement at the time of the first
such event, the estimated charges to Equifax for the Services in the affected
country set forth in Schedule C (Charges) during the first * of the Term ("IBM
Direct Damages Cap"); and

(ii)    in the event Equifax claims Direct Damages for event(s) which are the
subject matter of claim(s) or cause(s) of action which are the basis for and
result in Equifax's termination of this Agreement pursuant to Section 12.1(a)
for cause or Section 12.1(e) for Bankruptcy, and the * operates to preclude
Equifax's recovery of *, then * shall be entitled to recover an *, not to exceed
* of *, which amount shall be applied only toward *.

(b) Except as provided in Section *, the liability of Equifax to IBM arising out
of or resulting from the performance and non-performance of its obligations in
each country shall be limited in all cases to Direct Damages which in the
aggregate shall not exceed the amounts payable by Equifax upon a termination for
convenience under Schedule C (the "Equifax Direct Damages Cap"). The IBM Direct
Damages Cap and the Equifax Direct Damages Cap are herein collectively called
the "Direct Damages Caps".

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

47

--------------------------------------------------------------------------------

13.2 *

13.3 Direct Damages and Cover Charges

Unless specifically provided to the contrary in this Agreement, neither party
shall have any liability whether based on contract, tort (including without
limitation, negligence), warranty, guarantee or any other legal or equitable
grounds to the other party for any damages other than Direct Damages.

(a) "Direct Damages" mean actual, direct damages incurred by the claiming Party
which include, by way of example but without limitation, (i) the costs to *
rendered by *, (ii) the difference in the amounts to be paid * and the * to
provide, and/or the costs incurred by *, all or a portion of the Services during
any period or periods that * the Services, (iii) the Service Credits,
(iv) Transition Cover Costs, and (v) similar damages, but "Direct Damages" shall
not include (A) loss of interest, profit or revenue of the claiming Party or
(B) incidental, consequential, special or indirect damages suffered by the
claiming Party (except as the damages described in (A) and (B) are included as a
part of the Termination Charge and the Service Credits or as otherwise provided
for in this Agreement) and shall not include punitive or exemplary damages
suffered by the claiming Party arising from or related to this Agreement, even
if such Party has been advised of the possibility of such losses or damages.

(b) "Transition Cover Costs" means all costs and expenses incurred by the
Equifax Group to Transition to another provider of information management and
communications services, and/or take in-house, some or all of such functions,
responsibilities, tasks and activities comprising the portion of the Services
provided under any terminated portion(s) of this Agreement, after Commercially
Reasonable Efforts to mitigate such costs and expenses.

13.4 Dependencies

In no event will IBM or its subcontractors be liable for any damages if and to
the extent caused by Equifax's or its Affiliates' or its subcontractors' failure
to perform its responsibilities hereunder; provided, however, for the purposes
of this Section 13.4, neither IBM nor its Affiliates nor the Third Party
Providers shall be considered a subcontractor of Equifax. Neither Equifax nor
its Affiliates or contractors shall be liable for any damages if and to the
extent caused by any failure to perform by IBM or its Affiliates or
subcontractors.

13.5 Remedies

At its option, Equifax may seek all remedies available to it under law and in
equity or recover as liquidated damages the Service Credits, subject to the
limitations and provisions specified in this Article 13. If IBM's provision of
the Services is such that IBM would otherwise owe Equifax a Service Credit and
Equifax elects to recover Service Credits, Equifax's recovery of Service Credits
shall constitute acknowledgment by Equifax of full satisfaction and release of
any claim by Equifax that IBM has breached its obligations under this Agreement
with respect to any such event(s) giving rise to the Service Credits. However,
within twelve (12) calendar months of the receipt of any Service Credits Equifax
received with respect to any action or inaction by IBM upon which Equifax is
basing termination for cause under Section 12.1(a) or termination for persistent
breaches under Section 12.1(b), Equifax may return such Service Credits and
pursue a damage claim against IBM, if any such claim exists.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

48

--------------------------------------------------------------------------------

14.   INDEMNITIES

14.1 Indemnity by IBM

IBM will indemnify and hold each member of the Equifax Group and their
respective officers, directors, employees, agents, successors, contractors and
assigns (each an "Indemnitee") harmless from and against any and all Losses
incurred by any of them arising from or in connection with:

(a) any Claims of infringement asserted against an Indemnitee as a result of *
on or after the Commencement Date, including the *;

(b) subject to Section 14.1(a) above, any Claims of infringement of any patent
or any copyright, trademark, service mark, trade name, trade secret, or similar
property right conferred by contract or by common law or by any law of any
country, including without limitation, the United States, and any other
applicable jurisdiction or any state, alleged to have been incurred because of
or arising out of any aspect of the Services (including without limitation any
information technology, information management and communications services,
equipment, software or other resources) provided by IBM and/or its Affiliates or
subcontractors in its performance of the Services; provided, however, IBM will
have no obligation with respect to any Losses to the extent arising from or in
connection with * related to the Services committed by an Indemnitee or any
employee of an Indemnitee that is not the result of IBM and/or its Affiliates or
subcontractors * including, without limitation, obtaining * for which it has
responsibility; and provided, further, that IBM will have no obligation with
respect to any Losses to the extent arising out of or in connection with *
provided by IBM and/or its Affiliates or subcontractors, or an Indemnitee's *
provided by IBM and/or its Affiliates or subcontractors with * not furnished by,
through or at the specification of IBM or its Affiliates or subcontractors, or
an Indemnitee's use of * provided by IBM and/or its Affiliates to such
Indemnitee * specifically designated in * or a written notice to Equifax from
IBM;

(c) any Claims, however described (including without limitation, failure to
obtain Required Consents or arising from IBM's exercise of its rights to
terminate, modify or change the Third Party Agreements pursuant to
Section 8.3(a)), accruing during the Term (that is, not arising or resulting
from a breach by the Equifax Group before the Commencement Date or after the
termination date of this Agreement) regarding any Third Party Agreement;
provided, however, IBM will have * to the extent arising out of or in connection
with Claims for * related to the Services (i) committed by any Indemnitee or any
employee of an Indemnitee that is not the result of IBM and/or its Affiliates or
subcontractors * for which it has responsibility or (ii) to the extent arising
out of or resulting from Equifax * for which it has responsibility;

(d) any Claims for personal injuries, death or damage to tangible personal or
real property of third parties including employees of IBM, its Affiliates,
contractors and subcontractors caused by the negligence or willful misconduct of
IBM, its employees, Affiliates, contractors or subcontractors; provided that IBM
will have no obligation under this part, to the extent the same arise out of or
in connection with the negligence or willful misconduct of a member of the
Equifax Group;

(e) any Claims for amounts, including but not limited to taxes, interest and
penalties, assessed or claimed against the Equifax Group which are obligations
of IBM under this Agreement;

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

49

--------------------------------------------------------------------------------

(f) any Claim for violation of environmental laws or regulations arising out of
this Agreement or as a result of the Services performed at the Facilities, the
Data Center or the other Equifax Group sites or locations to the extent IBM or
its Affiliates or subcontractors has caused the environmental damage or
violation of the environmental laws or regulations from which the Claim arises;

(g) any Claims directly attributable to IBM's decision to * and Equifax's * and
Losses incurred by Equifax associated with *;

(h) any Claims for penalties, interest and other charges imposed by a taxing
authority (except the actual taxes payable by Equifax under the terms of this
Agreement) arising out of or resulting from IBM * provided to Equifax in writing
regarding * to Equifax;

(i) any Claims by any Transferred Employees in respect of which IBM is obliged
to indemnify Equifax pursuant to Exhibit D-1, D-2, D-3, D-4 or D-5 of Schedule D
(Human Resources); and

(j) any Claims arising out of or resulting from a breach by IBM and/or its
Affiliates of * of this Agreement to the extent that such * are of specific
application to the provision of the Services by IBM and/or its Affiliates to the
Equifax Group under this Agreement.

(k) In the event and to the extent that a Claim is made against an Indemnitee by
an employee of IBM, its contractors or subcontractors providing services,
products and/or software hereunder, the Parties agree that IBM shall indemnify
and hold harmless the Indemnitee to the same extent as if the Claim was made by
a non-employee of IBM, its contractors or subcontractors. IBM's indemnification
hereunder shall be *. Accordingly, in addition to other provisions herein, and
in order to render the Parties' intent and this indemnification agreement fully
enforceable, IBM, in an indemnification claim hereunder, expressly and without
reservation * it may have under any applicable * or any other statute or
judicial decision * and consents to *. This waiver and consent * is made
irrespective of and specifically * under any statute or judicial decision.

14.2 Indemnity by Equifax

Equifax will indemnify and hold harmless IBM, and its respective officers,
directors, employees, agents, successors and assigns (each an "IBM Indemnitee")
harmless from and against any and all Losses incurred by any of them arising
from or in connection with:

(a) any Claims of infringement asserted against an IBM Indemnitee as a result of
* on or after the Commencement Date;

(b) subject to Section 14.2(a) above, any Claims of infringement of any patent
or any copyright, trademark, service mark, trade name, trade secret, or similar
property right conferred by contract or by common law or by any law of any
country, including without limitation, the United States and any other
applicable jurisdiction or any state, alleged to have been incurred because of
or arising out of any equipment, materials and other resources (including
without limitation information technology, information management and
communications services equipment, software or other resources) provided to IBM
and/or its Affiliates by the Equifax Group in connection with the performance of
the Services; provided, however, Equifax will have no obligation with respect to
any Losses to the extent arising out of or in connection with Claims for * the
Services, committed by an IBM Indemnitee or any employee of an IBM Indemnitee
that is not the result of the Equifax Group * including, without limitation,
obtaining * for which it has responsibility; and provided, further, that Equifax
will have no obligation with respect to any Losses to the extent arising out of
or in connection with * provided by the Equifax Group with * by the Equifax
Group, or an IBM Indemnitee's * the Equifax Group to such IBM Indemnitee under
this Agreement * or a written notice to IBM from Equifax *;

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

50

--------------------------------------------------------------------------------



(c) any Claims accruing before the Commencement Date or after the termination
date of this Agreement regarding any Third Party Agreements between members of
the Equifax Group and a third party covered by this Agreement, including without
limitation, failure to obtain Required Consents but not including Claims arising
or resulting from IBM and/or its Affiliates failing to perform its obligations
under this Agreement including, without limitation, obtaining any Required
Consent for which it has responsibility;

(d) any Claims for amounts, including without limitation, taxes, interest and
penalties assessed or claimed against IBM which are obligations of Equifax under
this Agreement;

(e) any Claims for personal injuries, death or damage to tangible personal or
real property of third parties including employees of the Equifax Group caused
by the negligence or willful misconduct of the Equifax Group or their employees;
provided that Equifax will have no obligation, under this part, to the extent
the same arise out of or in connection with the negligence or willful misconduct
of IBM, its Affiliates or subcontractors;

(f) any Claims arising out of or resulting from the operations of the Equifax
Group, including the provision of access to the Services pursuant to
Section 17.14, to the extent such Claims do not arise out of a breach of this
Agreement by IBM and are not the subject of a specific indemnity provided to
Equifax by IBM in Section 14.1; provided, however, that Equifax will have no
obligation under this item, to the extent the Claims arise out of or result from
the negligence or willful misconduct of IBM, its Affiliates or subcontractors;

(g) any Claim for violation of environmental laws or regulations arising out of
the Services performed at the Facilities or other Equifax Group sites or
locations to the extent that Equifax or its Affiliates or contractors (other
than IBM and its Affiliates and subcontractors) has caused the environmental
damage or violation of the environmental laws or regulations from which the
Claim arises;

(h) any Claims by any Transferred Employees in respect of which Equifax is
obliged to indemnify IBM pursuant to Exhibit D-1, D-2, D-3, D-4 or D-5 of
Schedule D (Human Resources); and

(i) any Claims arising out of or resulting from the operations of the Equifax
Group and arising from acts of Authorized Users.

In the event and to the extent that a Claim is made by * against an IBM
Indemnitee, the Parties agree that Equifax shall indemnify and hold harmless the
IBM Indemnitee to the same extent as if *. Equifax's indemnification hereunder
shall be *. Accordingly, in addition to other provisions herein, and in order to
render the Parties' intent and this indemnification agreement fully enforceable,
Equifax, in an indemnification Claim hereunder, expressly and without
reservation * it may have under any applicable * or any other statute or
judicial decision *. This waiver and consent * is made irrespective of and
specifically * under any statute or judicial decision.

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

51

--------------------------------------------------------------------------------

14.3 Employment Actions

It is agreed that IBM shall be solely and exclusively responsible for personnel
decisions affecting IBM's employees, contractors, subcontractors and agents
(including without limitation, hiring, promotions, training, compensation,
evaluation, discipline, and discharge). Equifax shall be solely and exclusively
responsible for personnel decisions affecting employees, contractors, and agents
of the members of the Equifax Group (including without limitation, hiring,
promotion, training, compensation, evaluation, discipline and discharge).

14.4 Exclusive Remedy

Except as provided in Section 14.5, the indemnification rights of each
Indemnitee and IBM Indemnitee (individually an "Indemnified Party") for third
party Claims pursuant to Sections 14.1 and 14.2, shall be the sole and exclusive
remedy of such Indemnified Party with respect to each such third party Claim to
which such indemnification relates.

14.5 Infringement

If any item chosen for use by IBM to provide the Services becomes, or in IBM's
reasonable opinion is likely to become, the subject of an infringement or
misappropriation claim or proceeding, IBM shall, in addition to indemnifying
Equifax as provided in this Article 14 and to the other rights Equifax may have
under this Agreement, (a) promptly at IBM's expense secure the right to continue
using the item, or (b) if this cannot be accomplished with commercially
reasonable efforts, then at IBM's expense, replace or modify the item to make it
non-infringing or without misappropriation, provided that any such replacement
or modification will not degrade the performance or quality of the affected
component of the Services, or (c) if neither of the foregoing can be
accomplished by IBM with commercially reasonable efforts, and only in such
event, then remove the item from the Services, in which case IBM's charges shall
be equitably adjusted to reflect such removal.

14.6 Indemnification Procedures

(a) Written notice shall be given to the Party that is obligated to provide
indemnification under Sections 14.1 and 14.2 (the "Indemnifying Party"), if any
civil, criminal, administrative or investigative action or proceeding is
commenced or threatened by a third party (any of the above being a "Claim")
against any Indemnified Party. Such notice shall be given as promptly as
practicable but in all events, within a period that will not prejudice the
rights of the Indemnified Party under this Agreement to defend the Claim. After
such notice, if the Indemnifying Party acknowledges in writing to the
Indemnified Party that this Agreement applies with respect to such Claim, then
the Indemnifying Party shall be entitled to take control of the defense and
investigation of such Claim and to employ and engage attorneys of its sole
choice to handle and defend the same, at the Indemnifying Party's sole cost and
expense. The Indemnifying Party must deliver written notice of its election of
taking such control of the claim to the Indemnified Party not fewer than ten
(10) days prior to the date on which a response to such Claim is due or such
lesser period as is reasonable given the nature of the Claim and the notice and
response time permitted by law or the facts and circumstances. The Indemnified
Party shall cooperate in all reasonable respects with the Indemnifying Party and
its attorneys in the investigation, trial, defense and settlement of such Claim
and any appeal arising therefrom. The Indemnified Party may participate in such
investigation, trial, defense and settlement of such Claim and any appeal
arising therefrom, through its attorneys or otherwise, at its own cost and
expense. No settlement of a Claim that involves a remedy other than

52

--------------------------------------------------------------------------------

the payment of money by the Indemnifying Party shall be entered into without the
consent of the Indemnified Party, which consent will not be unreasonably
withheld.

(b) After notice to the Indemnified Party of the Indemnifying Party's election
to assume full control of the defense of any such Claim, the Indemnifying Party
shall not be liable for any legal expenses incurred thereafter in connection
with the defense of that Claim by the Indemnified Party. If the Indemnifying
Party does not promptly assume full control over and diligently pursue the
defense of a Claim as provided in this Section 14.5, the Indemnified Party shall
have the right to defend, settle or otherwise resolve the Claim in such manner
as it may deem appropriate, at the cost and expense of the Indemnifying Party,
and the Indemnifying Party may participate in such defense, at its sole cost and
expense. In no event shall any settlement of the Claim pursuant to this
Section 5(b) require the consent of the Indemnifying Party.

14.7 Limitation

Notwithstanding anything to the contrary in this Agreement, the provisions of
Section * of this Agreement shall not apply to the indemnification obligations
of IBM pursuant to Section 14.1(j) of this Agreement.

15.   INSURANCE AND RISK OF LOSS

15.1 IBM Insurance

During the Term of this Agreement, IBM and each IBM contractor and subcontractor
shall maintain and keep in force, at its own expense, the following minimum
insurance coverages and minimum limits:

(a) workers' compensation insurance, with statutory limits as required by the
various laws and regulations applicable to the employees of IBM or any IBM
contractor or subcontractor;

(b) employer's liability insurance, for employee bodily injuries and deaths,
with a limit of $* each accident;

(c) comprehensive or commercial general liability insurance, covering claims for
bodily injury, death and property damage, including premises and operations,
independent contractors, products, services and completed operations (as
applicable to the Services), personal injury, contractual, and broad-form
property damage liability coverages, with limits as follows:
(1) occurrence/aggregate limit of $* for bodily injury, death and property
damage per occurrence of $* combined aggregate; or (2) split liability, without
aggregate limits, of (i) $* for bodily injury per person; (ii) $* for bodily
injury per occurrence; and (iii) $* per occurrence for property damage;

(d) comprehensive automobile liability insurance, covering owned, non-owned and
hired vehicles, with limits as follows (1) combined single limit of $* for
bodily injury, death and property damage per occurrence; or (2) split liability
limits of (i) $* for bodily injury per person; (ii) $* for bodily injury per
occurrence; and (iii) $* for property damage; and

*    Information deleted pursuant to Rule 24b-2 of the Exchange Act.

53

--------------------------------------------------------------------------------

(e) all-risk property insurance, on a replacement cost basis, covering the real
and personal property of IBM which IBM is obligated to insure by this Agreement.
Such real and personal property may include buildings, equipment, furniture,
fixtures and supply inventory.

All such policies of insurance of IBM and its contractors and subcontractors
shall provide that the same shall not be canceled nor the coverage modified nor
the limits changed without first giving thirty (30) days prior written notice
thereof to Equifax. No such cancellation, modification or change shall affect
IBM's obligation to maintain the insurance coverages required by this Agreement.
Except for workers' compensation insurance, Equifax shall be named as an
additional insured on all such required policies. All liability insurance
policies shall be written on an "occurrence" policy form. Equifax shall be named
as loss payee as its interest may appear on the property insurance policies of
IBM. IBM shall be responsible for payment of any and all deductibles from
insured claims under its policies of insurance. The coverage afforded under any
insurance policy obtained by IBM pursuant to this Agreement shall be primary
coverage regardless of whether or not Equifax has similar coverage. IBM and its
contractors and subcontractors shall not perform under this Agreement without
the prerequisite insurance. Upon Equifax's request, IBM shall provide Equifax
with certificates of such insurance including renewals thereof. Unless
previously agreed to in writing by Equifax, IBM's contractors and subcontractors
shall comply with the insurance requirements herein. The minimum limits of
coverage required by this Agreement may be satisfied by a combination of primary
and excess or umbrella insurance policies. If IBM or its contractors or
subcontractors shall fail to comply with any of the insurance requirements
herein, upon written notice to IBM by Equifax and a ten (10) day cure period,
Equifax may, without any obligation to do so, procure such insurance and IBM
shall pay Equifax the cost thereof plus a reasonable administrative fee as
designated by Equifax. The maintenance of the insurance coverages required under
this Agreement shall in no way operate to limit the liability of IBM to Equifax
under the provisions of this Agreement.

The Parties do not intend to shift all risk of loss to insurance. The naming of
Equifax as additional insured is not intended to be a limitation of IBM's
liability and shall in no event be deemed to, or serve to, limit IBM's liability
to Equifax to available insurance coverage or to the policy limits specified in
this Article 14, nor to limit Equifax's rights to exercise any and all remedies
available to Equifax under contract, at law or in equity.

15.2 Risk of Property Loss

IBM is responsible for risk of loss of, or damage to, the Software, Machines,
Equifax Provided Office Furnishings and Equifax Data in its possession or
control, and Equifax is responsible for risk of loss of, or damage to, the
Software, Machines and Equifax Data in its possession or control.

15.3 Mutual Waiver of Subrogation

(a) To the extent permitted by law, IBM and its Affiliates, contractors,
subcontractors, and their respective directors, officers, employees, agents and
insurers hereby waive their rights of subrogation against the member of the
Equifax Group and their respective directors, officers, employees, agents,
contractors and subcontractors for any loss or damage to the IBM Machines, IBM
Software, and other tangible and intangible, real and personal property of IBM
and its Affiliates, contractors and subcontractors resulting from operations in
connection with this Agreement. Each property and worker's compensation
insurance policy of IBM and its Affiliates, contractors and subcontractors shall
be endorsed to provide a waiver of any and all rights of

54

--------------------------------------------------------------------------------

subrogation against the Equifax Group and their respective directors, officers,
employees, agents, contractors and subcontractors for loss resulting from
operations in connection with this Agreement.

(b) To the extent permitted by law, Equifax, the other members of the Equifax
Group and their respective directors, officers, employees, agents and insurers
hereby waive their rights of subrogation against IBM and its Affiliates,
contractors and subcontractors for any loss or damage to the Equifax Provided
Hardware, Equifax Software, Equifax Provided Office Furnishings and other
tangible and intangible, real and personal property of Equifax and the other
members of the Equifax Group resulting from operations in connection with this
Agreement. Each property and worker's compensation insurance policy of Equifax
shall be endorsed to provide a waiver of any and all rights of subrogation
against IBM and its Affiliates, contractors and subcontractors for loss
resulting from operations in connection with this Agreement.

16.   DISPUTE RESOLUTION

16.1 Dispute Resolution Procedures

(a) Subject to Schedule L (Governance), any dispute between the Parties either
with respect to the interpretation of any provision of this Agreement or with
respect to the performance hereunder by IBM or by Equifax or their respective
Affiliates shall be resolved as specified in this Section 16.1.

(i)    Upon the written request of either Party, a dispute shall be submitted to
the Global Governance Team for resolution.

(ii)    The Global Governance Team shall meet as often as necessary to gather
and furnish to each Party all non-privileged information with respect to the
matter in issue which is appropriate and germane in connection with its
resolution.

(iii)    The Global Governance Team shall discuss the problem and negotiate in
good faith in an effort to resolve the dispute without the necessity of any
formal proceeding relating thereto.

(iv)    During the course of such negotiation, all reasonable requests made by
one Party to the other for non-privileged information reasonably related to this
Agreement, will be honored in order that each Party may be fully advised of the
other Party's position.

(v)    The specific format for such discussions will be left to the discretion
of the Global Governance Team, but may include the preparation of agreed upon
statements of fact or written statements of position furnished by each Party to
the other Party.

(b) If the Global Governance Team does not resolve the dispute within thirty
(30) days after the date of receipt by the other Party of a request to submit
the dispute to the Global Governance Team as described in Section 16.1(a)(1)
(the "Notice"), then the dispute shall be escalated to an officer of Equifax and
an officer of IBM, for their review and resolution within forty-five (45) days
after receipt of the Notice.

(c) If the officers referred to in Section 16.1(b) do not resolve the dispute
within forty-five (45) days after the Notice, then the dispute shall be
escalated to the President of Equifax and the IBM corporate officer in charge of
IBM Global Services, for their review and resolution within sixty (60) days
after the Notice.

(d) If the dispute is not resolved by the Parties' representatives identified in
Section 16.1(c) within ninety (90) days after the Notice, the Parties agree to
try in good faith to resolve the dispute by

55

--------------------------------------------------------------------------------




mediation under the Commercial Mediation Rules of the American Arbitration
Association, before resorting to litigation or some other dispute resolution
procedure.

(e) If the dispute is not resolved by mediation within one hundred twenty
(120) days after the Notice, then the Parties may initiate formal proceedings;
however, formal proceedings for the judicial resolution of any such dispute may
not be commenced until the earlier of:

(i)    the designated representatives concluding in good faith that amicable
resolution through continued negotiation of the matter in issue does not appear
likely; or

(ii)    one hundred twenty (120) days after the Notice; or

(iii)    thirty (30) days before the statute of limitations governing any cause
of action relating to such dispute would expire.

Notwithstanding anything to the contrary in this Section 16.1(e), the Global
Governance Team shall have the authority to stay the time periods set forth in
this Section 16.1 upon unanimous vote of its members to take such action.

(f) Notwithstanding any other provision of this Section 16.1, either Party may
resort to court action for injunctive relief at any time if the dispute
resolution processes set forth in this Section would permit or cause irreparable
injury to such Party or any third party claiming against such Party, due to
delay arising out of the dispute resolution process.

16.2 Continued Performance

The Parties agree to continue performing their respective obligations under this
Agreement while the dispute is being resolved unless and until such obligations
are terminated or expire in accordance with the provisions of this Agreement or
unless such performance is prevented by the actions of the other Party; provided
that Equifax withholding payment of disputed charges as permitted under
Section 8.2 (Disputed Charges/Credits) of Schedule C (Charges) will not
considered to be preventing IBM from performing its obligations.

17.   GENERAL

17.1 Relationship of Parties

This Agreement shall not be construed as constituting either Party or its
Affiliates as partner of the other Party and its Affiliates or to create any
other form of legal association that would impose liability upon one Party or
its Affiliates for the act or failure to act of the other Party and its
Affiliates or as providing either Party or its Affiliates with the right, power
or authority (express or implied) to create any duty or obligation of the other
Party and its Affiliates, except as provided in Section 8.3. Each Party shall be
responsible for the management, direction and control of the employees of such
Party and its Affiliates and such employees shall not be employees of the other
Party or its Affiliates.

Each Party will submit to the other Party all advertising, written sales
promotion, press releases and other publicity matters relating to this Agreement
in which the other Party's or its Affiliate's name or mark is mentioned or
language from which the connection of said name or mark may be inferred or
implied, and will not publish or use such advertising, sales promotion, press
releases, or publicity matters without prior written approval of the other
Party. However, either Party may include the other Party's and/or its Affiliates
name and a factual description of the work performed under this Agreement on
employee bulletin boards, in its list of references and in the

56

--------------------------------------------------------------------------------




experience Section of proposals to third parties, in internal business planning
documents and in its annual report to stockholders, and whenever required by
reason of legal, accounting or regulatory requirements.

17.2 Entire Agreement, Updates, Amendments and Modifications

This Agreement (including the Schedules thereto and any Statements of Work
issued under it) constitutes the entire agreement of the Parties and their
Affiliates with regard to the Services and matters addressed therein. This
Agreement supersedes and replaces, the agreements listed in Schedule M (Existing
IBM-Equifax Agreements Superseded by the Agreement). All letters, proposals,
discussions and other documents regarding the Services and the matters addressed
in this Agreement are superseded by and merged into this Agreement. Updates,
amendments and modifications to this Agreement may not be made orally, but shall
only be made by a written document signed in the case of this Agreement by duly
authorized representatives of both Parties. In the case of Equifax, only the
Equifax Inc. Chief Technology Officer or his designee shall have contract
signature authority with respect to this Agreement. Any terms and conditions
varying from this Agreement on any order or written notification from either
Party or its Affiliates shall not be effective or binding on the other Party or
its Affiliates.

17.3 Force Majeure

(a) Neither Party shall be liable for any default or delay in the performance of
its obligations hereunder provided that the non-performing Party is without
material fault in causing such default or delay, except for payment defaults, if
and to the extent and while such default or delay is caused, directly or
indirectly, by fire, flood, earthquake, elements of nature or acts of God, acts
of war, terrorism, riots, civil disorders, rebellions or revolutions, strikes,
lockouts, or labor difficulties or any other similar cause beyond the reasonable
control of such Party and its Affiliates other than strikes, lockouts,
non-performance by third parties for which the non-performing party is
responsible (provide that such third parties are not subject to a Force Majeure
Event) or labor difficulties initiated by such Party's or its Affiliates or
subcontractor's employees; and provided such default or delay could not have
been prevented by reasonable precautions and cannot reasonably be circumvented
by the non-performing Party or its Affiliates through the use of alternate
sources, work-around plans or other means, (individually, each being a "Force
Majeure Event").

(b) If a Force Majeure Event occurs, the non-performing Party will be excused
from any further performance or observance of the obligation(s) so affected for
as long as such circumstances prevail and such Party continues to use
Commercially Reasonable Efforts to recommence performance or observance whenever
and to whatever extent possible without delay. Any Party so delayed in its
performance will immediately notify the other by telephone and describe at a
reasonable level of detail the circumstances causing such delay (to be confirmed
in writing within twenty-four (24) hours after the inception of such delay).

(c) If any Force Majeure Event substantially prevents, hinders, or delays
performance of the Services necessary for the performance of the critical
functions of the Equifax users, as identified by Equifax, of such Services for
more than three (3) consecutive days, then at Equifax's option:

(i)    Equifax may procure such Services from an alternate source. Provided
Equifax has not terminated this Agreement to Section 17.3(c)(iii) and Equifax
continues to make payment to IBM under this Agreement and Equifax exerts
reasonable efforts to mitigate amounts payable to the alternate source, IBM will
directly and timely pay the alternate source the full amount charged by such
alternate source for the

57

--------------------------------------------------------------------------------

provision of such Services to Equifax until such time as IBM restores the
Services and meets the Service Levels but in no event for more than one hundred
eighty (180) days; and/or

(ii)    Equifax may terminate any portion of this Agreement so affected and the
charges payable hereunder shall be equitably adjusted to reflect those
terminated Services; and/or

(iii)    Until such time as IBM has restored the Services, Equifax may terminate
this Agreement as of a date specified by Equifax in a written notice of
termination to IBM, and Equifax will pay all charges due and payable through the
termination date. If Equifax elects such termination, Equifax shall only pay on
account of such termination IBM's Wind Down Expenses for a period not to exceed
one hundred twenty (120) days and shall acquire from IBM, at a cost equal to
IBM's then-current net book value, and hardware or software primarily dedicated
to performing Services for Equifax that cannot be redeployed by IBM using
Commercially Reasonable Efforts.

(d) This Section 17.3 does not limit or otherwise affect IBM's obligation to
provide Disaster Recovery Services in accordance with Section 3.3. In the event
of a Force Majeure Event affecting Equifax, this Section 17.3 will not limit or
otherwise relieve Equifax's obligation to pay any monies due IBM under the terms
of this Agreement, except as provided in Section 17.3(c)(iii) and Section 3.3.

17.4 Waiver

No waiver of any breach of any provision of this Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof.

17.5 Severability

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby, and such
provision shall be deemed to be restated to reflect the Parties' original
intentions as nearly as possible in accordance with applicable law(s).

17.6 Counterparts

This Agreement shall be executed in counterparts. Each such counterpart shall be
an original and together shall constitute but one and the same document.

17.7 Governing Law

This Agreement and any and all claims and disputes arising out of or in
connection with or related to the relationships and arrangements between the
Equifax Group and IBM and its Affiliates described in this Agreement will be
governed by and construed in accordance with the laws of the State of Georgia
and the United States of America except where local mandatory law applies. The
Parties hereby (a) agree that the U.S. District Court for the Northern District
of Georgia, Atlanta Division, or if such court does not have subject matter
jurisdiction, the appropriate State or Superior Court sitting in Fulton County,
Georgia, shall have exclusive jurisdiction over the actions arising out of or
related to or in connection with this Agreement and the subject matter of this
Agreement, whether in contract, tort, or any other form of action ("Action");
(b) agree to initiate any such Action against the other Party only in such
courts; (c) agree that they shall not raise any defense to the lawful
jurisdiction of such courts; and (d) agree that they shall not attempt the
removal of any Action to any other court, whether local, state or federal courts
of the United States or the courts of any other country.

58

--------------------------------------------------------------------------------

17.8 Binding Nature and Assignment

This Agreement will be binding on the Parties and their respective successors
and permitted assigns. Except as provided in this Section 17.8, neither Party
may, or will have the power to, assign this Agreement without the prior written
consent of the other, which consent shall not be unreasonably withheld, except
that either Party may assign its rights and obligations under this Agreement,
without the approval of the other Party (i) in whole or in part to an Affiliate
which expressly assumes such Party's obligations and responsibilities hereunder;
or (ii) as part of a merger, acquisition or sale of substantially all of the
assets of a Party. The assigning Party shall remain fully liable for and shall
not be relieved from the full performance of all obligations under this
Agreement. Any attempted assignment that does not comply with the terms of this
Section 17.8 shall be null and void. Any Party assigning its rights or
obligations to an Affiliate in accordance with this Agreement shall provide
written notice thereof to the other Party together with a copy of the assignment
document, within three (3) business days of such assignment Notices.

17.9 Notices

(a) Whenever one Party is required or permitted to give legal notice to the
other Party under this Agreement, such legal notice will be in writing unless
otherwise specifically provided herein and will be deemed given when delivered
in hand, one (1) day after being given to an express courier with a reliable
system for tracking delivery, or five (5) days after the day of mailing, when
mailed by United States mail, registered or certified mail, return receipt
requested, postage prepaid, or when sent if delivered by facsimile. Operational
notices may be sent via email.

(b) Legal notifications, including Contract Change notices, will be addressed as
follows:

In the case of IBM:


--------------------------------------------------------------------------------

  In the case of Equifax:


--------------------------------------------------------------------------------

Global Project Executive
1505 Windward Concourse
Alpharetta, Georgia 30005
Facsimile: 770-663-9701   Global Program Manager
1525 Windward Concourse
Alpharetta, Georgia 30005
Facsimile: 770-740-7952
with a copy to:
 
with a copy to:
IBM Global Services General Counsel
Route 100
Somers, New York 10569
Facsimile: 914-766-8440
 
Equifax Chief Legal Officer
1600 Peachtree Street, N.W.
Atlanta, Georgia 30309
Facsimile: 404-885-8682
 
 
and to:
 
 
AVP — Technology Contract Management
Equifax Inc.
1525 Windward Concourse 30005
Alpharetta, Georgia
Fax: 770-740-7213

(c) Operational notifications will be addressed to the IBM Regional PE and the
Equifax Regional PM in the applicable Country Location.

59

--------------------------------------------------------------------------------

Either Party hereto may from time to time change its address for notification
purposes by giving the other prior written notice of the new address and the
date upon which it will become effective.

17.10  No Third Party Beneficiaries

The Parties do not intend, nor will any Section hereof be interpreted, to create
for any third party beneficiary rights with respect to either of the Parties,
except (a) each member of the Equifax Group and each IBM Affiliate shall be a
third party beneficiary under this Agreement with respect to enforcement of any
rights such member of the Equifax Group or IBM Affiliate may have under
Article 10, Article 11, or Article 14 of this Agreement, and (b) an Affiliate of
the Parties to which this Agreement has been assigned and accepted, will have
the rights and benefits described this Agreement, and (c) the third parties
identified in Article 14 will have the rights and benefits described in that
Article.

17.11  Other Documents

Upon request of the other Party, on or after the Execution Date and amendments
or revisions to any of the foregoing, each Party shall furnish to the other such
certificate of its Secretary, certified copy of resolutions of its Board of
Directors, or opinion of its counsel as shall evidence that this Agreement or
any amendment or revision hereto has been duly executed and delivered on behalf
of such Party or its Affiliates.

17.12  Consents and Approvals

The Parties agree that in any instance where a consent, approval or agreement is
required of a Party in order for the other Party to perform under or comply with
the terms and conditions of this Agreement, then such Party will not
unreasonably withhold or delay such consent, approval or agreement and where
consent, approval or agreement cannot be provided, the Party shall notify the
other Party in a timely manner.

17.13  Headings

All headings herein and the table of contents are not to be considered in the
construction or interpretation of any provision of this Agreement. The Agreement
was drafted with the joint participation of both Parties and shall be construed
neither against nor in favor of either, but rather in accordance with the fair
meaning thereof. In the event of any apparent conflicts or inconsistencies
between the provisions of this Agreement, the Exhibits, the Schedules or other
attachments to this Agreement, such provisions shall be interpreted so as to
make them consistent to the extent possible, and if such is not possible, the
provisions of the Agreement shall prevail.

17.14  Remarketing

Equifax may not remarket all or any portion of the Services provided under this
Agreement, or make all or any portion of the Services available to any party
that is not a member of the Equifax Group, without the prior written consent of
IBM; provided, however, that Equifax may sell or make available to Authorized
Users and persons or entities acquiring portions of the

60

--------------------------------------------------------------------------------

Equifax Business from Equifax or its Affiliates access to elements of the
Services under this Agreement ("Elements of the Services") subject to the
following limitations:

(a) Equifax shall independently set its own pricing and policies in connection
with any such access to Elements of the Services;

(b) Equifax does not utilize IBM's name as part of its marketing efforts
regarding any such access to Elements of the Services;

(c) Equifax discloses to its customers or Authorized Users accessing Elements of
the Services that IBM is running the Systems but that IBM has no liability of
any kind to such customers;

(d) if Equifax's activities for a customer or Authorized User accessing Elements
of the Services cause IBM to fail to meet a Service Level, IBM shall be excused
from such failure to the extent, and only to the extent, IBM demonstrates that
the failure was caused directly by such customer's or Authorized User's
activities and to the extent such failure was not caused by IBM's failure to
satisfy its obligations under this Agreement; and

(e) Use of Elements of the Services by Authorized Users in connection with the
Equifax Business and for the benefit of the Equifax Group is included in IBM's
charges under Schedule C (Charges) except to the extent, if any, that such use
of elements of the Services requires the IBM to perform New Services pursuant to
Section 10.1 (Prices and Charges for New Services) of Schedule C (Charges).

(f) Nothing herein may be construed to limit or hinder Equifax or the other
members of the Equifax Group from (i) marketing, selling or performing its
services to and for its customers or potential customers and/or (ii) from
providing any portion of the Services to its Affiliates.

17.15  Commencement of Actions

Neither party may bring an action, regardless of form, arising out of this
Agreement more than two (2) years after the later to occur of the date on which
the cause of action has arisen or the date such cause of action was or should
have been discovered.

17.16  IBM Logo Products Warranties

Nothing in this Agreement is intended to replace, supercede or vitiate the
warranties and attendant rights and remedies granted to members of the Equifax
Group by IBM and/or its Affiliates with respect to IBM Logo Products as set
forth in any applicable lease, purchase and/or license arrangement.

17.17  Local Enabling Agreements

(a) It is the intention of the Parties that this Agreement shall provide for the
provision of Services at the Country Locations provided herein, including those
which may be located outside of the United States. Unless this Agreement
expressly provides otherwise, Services to be provided hereunder to Equifax
Affiliates outside of the United States shall be provided by the IBM Affiliate
in the same country in which the Equifax Affiliate is located.

(b) IBM's applicable local Affiliate shall enter into an enabling agreement in
substantially the form agreed to by the Parties (a "Local Enabling Agreement").
Such Local Enabling Agreements may supplement the Schedules to this Agreement as
appropriate (e.g., by updating the list of Systems Software to include any
different or additional Systems Software used at the newly included site or

61

--------------------------------------------------------------------------------




by the newly included Affiliate) and may include country-specific terms and
conditions that are necessary to comply with local law.

(c) Without Equifax's consent, no Local Enabling Agreement shall alter the net
amounts to be received by IBM, expand the geographic scope, or otherwise alter
the Parties' respective rights and obligations under this Agreement. No Local
Enabling Agreement shall be effective unless it is approved by the Equifax
Global Program Manager and the IBM Global Project Executive. Each Party shall
have joint and several liability for the respective obligations of its
Affiliates under Local Enabling Agreements.

(main body of Agreement ends here)

62

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT FOR OPERATIONS SUPPORT SERVICES
TABLE OF CONTENTS
